Exhibit 10.4

 

Execution Version

 

 

 

MIDLAND LOAN SERVICES, a division of PNC Bank, National Association

 

as Servicer,

 

and

 

DEUTSCHE BANK TRUST COMPANY AMERICAS,

 

as Indenture Trustee,

 

SERVICING AGREEMENT

 

Dated as of June 16, 2016

 

$116,600,000

 

Secured Tenant Site Contract Revenue Notes

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I

 

DEFINITIONS; GENERAL INTERPRETIVE PRINCIPLES

 

 

 

Section 1.01.

Defined Terms

 

1

Section 1.02.

General Interpretive Principles

 

8

 

 

 

 

ARTICLE II

 

 

 

DUTIES OF THE SERVICER; REPRESENTATIONS AND WARRANTIES OF THE SERVICER

 

 

 

Section 2.01.

Servicer to Cooperate with Indenture Trustee

 

9

Section 2.02.

Servicer Entitled to Rely on Information from Manager

 

9

Section 2.03.

Taxes, Assessments and Similar Items; Servicing Advances

 

10

Section 2.04.

Servicing and Special Servicing Compensation; Interest on and Reimbursement of
Servicing Advances; Payment of Certain Expenses

 

10

Section 2.05.

Annual Statements as to Compliance

 

13

Section 2.06.

Representations and Warranties of the Servicer

 

14

Section 2.07.

Access to Certain Information

 

16

Section 2.08.

Debt Service Advances

 

17

Section 2.09.

Reporting

 

18

Section 2.10.

Confidentiality

 

20

Section 2.11.

Additional Obligations of Servicer

 

21

Section 2.12.

Servicing Transfer Events; Record Keeping

 

23

Section 2.13.

Sub-Servicing Agreements

 

23

Section 2.14.

Servicer and Indenture Trustee to Cooperate

 

24

Section 2.15.

Title to Equity Interests; Specially Serviced Tenant Site Assets

 

25

Section 2.16.

Management of Specially Serviced Tenant Site Assets

 

25

Section 2.17.

Sale of Specially Serviced Tenant Site Asset

 

26

Section 2.18.

Maintenance of Insurance by the Servicer

 

29

 

 

 

 

ARTICLE III

 

 

 

COVENANTS OF INDENTURE TRUSTEE

 

 

 

Section 3.01.

No Amendment of Indenture

 

29

 

 

 

 

ARTICLE IV

 

 

 

THE SERVICER

 

 

 

Section 4.01.

Liability of the Servicer

 

30

Section 4.02.

Merger

 

30

Section 4.03.

Limitation on Liability of the Servicer

 

30

Section 4.04.

Servicer Not to Resign

 

32

Section 4.05.

Rights of the Indenture Trustee in Respect of the Servicer

 

33

Section 4.06.

Designation of Servicer by the Controlling Class

 

33

 

i

--------------------------------------------------------------------------------


 

Section 4.07.

Servicer as Owner of a Note

 

34

 

 

 

 

ARTICLE V

 

 

 

SERVICER TERMINATION EVENTS

 

 

 

Section 5.01.

Servicer Termination Events

 

35

Section 5.02.

Indenture Trustee to Act; Appointment of Successor

 

38

Section 5.03.

Notification to Noteholders

 

40

Section 5.04.

Waiver of Servicer Termination Events

 

40

Section 5.05.

Additional Remedies of Indenture Trustee upon Servicer Termination Event

 

40

 

 

 

 

ARTICLE VI

 

 

 

TERMINATION

 

 

 

Section 6.01.

Termination upon Payment of the Notes

 

40

Section 6.02.

Termination on Issuance of Additional Notes

 

41

 

 

 

 

ARTICLE VII

 

 

 

MISCELLANEOUS PROVISIONS

 

 

 

Section 7.01.

Amendment

 

41

Section 7.02.

Counterparts

 

42

Section 7.03.

Governing Law; Submission to Jurisdiction

 

42

Section 7.04.

Notices

 

42

Section 7.05.

Severability of Provisions

 

43

Section 7.06.

Successors and Assigns; Beneficiaries

 

43

Section 7.07.

Article and Section Headings

 

43

Section 7.08.

Notices to and from the Rating Agencies

 

43

Section 7.09.

Notices to Controlling Class Representative

 

43

Section 7.10.

Complete Agreement

 

44

Section 7.11.

No Petition

 

44

 

ii

--------------------------------------------------------------------------------


 

EXHIBITS

 

Exhibit A:  Servicer Report

 

Exhibit B:  Special Servicer Report

 

Exhibit C: Notice of Acknowledgment

 

Exhibit D: Acknowledgment of Proposed Servicer

 

iii

--------------------------------------------------------------------------------


 

This Servicing Agreement (this “Agreement”) is dated and effective as of
June 16, 2016, between MIDLAND LOAN SERVICES, a division of PNC Bank, National
Association, as servicer (in such capacity, the “Servicer”), and DEUTSCHE BANK
TRUST COMPANY AMERICAS, not in its individual capacity but solely as indenture
trustee under the Indenture referred to below (in such capacity, the “Indenture
Trustee”).

 

WHEREAS, the Issuer will issue certain Notes pursuant to the Indenture;

 

WHEREAS, pursuant to the Indenture, the Indenture Trustee has agreed to act as
indenture trustee with respect to the Notes; and

 

WHEREAS, the Indenture Trustee and the Obligors desire the Servicer to service
the Notes on behalf of the Indenture Trustee, and the Servicer is willing to
service the Notes for the Indenture Trustee pursuant to the terms hereof.

 

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, the parties hereto agree as follows:

 

ARTICLE I

 

DEFINITIONS; GENERAL INTERPRETIVE PRINCIPLES

 

Section 1.01.   Defined Terms.  Whenever used in this Agreement, the following
words and phrases, unless the context otherwise requires, shall have the
meanings specified in this Section 1.01. Capitalized terms, words and phrases
not defined in this Section 1.01 (including in the preamble and recitals hereto)
will have the meanings ascribed to them in the Indenture.

 

“Actual/360 Basis” shall mean the accrual of interest calculated on the basis of
the actual number of days elapsed during the relevant period in a year assumed
to consist of 360 days.

 

“Advance Interest” shall mean the interest accrued on any Advance for each day
on which such Advance is outstanding at a rate of interest (compounded monthly)
equal to the Prime Rate plus 3% for each such day on an Actual/360 Basis, all in
accordance with Section 2.03(d) or Section 2.08(c), as applicable.

 

“Agreement” shall mean this Servicing Agreement, as it may be amended, modified,
supplemented or restated following the Initial Closing Date.

 

“Annual Performance Certification” shall have the meaning assigned thereto in
Section 2.05.

 

“Debt Service Advance” shall mean the advance required to be made by the
Servicer (to the extent so provided in Section 2.08) on the Business Day
preceding each Payment Date in an amount equal to the excess of (i) the Monthly
Payment Amount for such Payment Date over (ii) the amount of funds on deposit in
the Collection Account

 

1

--------------------------------------------------------------------------------


 

available to pay such amount in accordance with the distribution priorities set
forth in Section 5.01(a)(iv) of the Indenture on such date.

 

“Defaulting Party” shall have the meaning assigned thereto in Section 5.01(b).

 

“Designated Person” shall have the meaning assigned thereto in Section 4.06.

 

“Equity Interest” shall mean, with respect to any Obligor, the capital stock,
membership interests or other equity interests of such entity.

 

“Fannie Mae” shall mean Fannie Mae, formerly known as Federal National Mortgage
Association.

 

“Freddie Mac” shall mean Freddie Mac, formerly known as Federal Home Loan
Mortgage Corporation.

 

“Indenture” shall mean that certain Indenture dated as of June 16, 2016, between
the Obligors and the Indenture Trustee.

 

“Indenture Trustee” shall have the meaning ascribed to it in the preamble
hereto.

 

“Information” shall have the meaning ascribed to it in Section 2.10.

 

“Interested Person” shall mean the Parent, Issuer, any Asset Entity, the
Manager, the Backup Manager, the Servicer, any Noteholder, or any Affiliate of
any such Person.

 

“Liquidation Fee” shall mean, with respect to the Notes if they are Specially
Serviced Notes, the fee designated as such and payable to the Servicer pursuant
to Section 2.04(b).

 

“Liquidation Fee Rate” shall mean 1.00%.

 

“Manager Report” shall mean the report prepared by the Manager, substantially in
the form of, and containing the information set forth in, Exhibit B to the
Management Agreement.

 

“Midland” shall mean Midland Loan Services, a division of PNC Bank, National
Association.

 

“Net Liquidation Proceeds” shall equal, for any Payment Date, all cash amounts
(other than Insurance Proceeds or Condemnation Proceeds) received by the
Servicer in connection with: (a) the full, discounted or partial liquidation of
a Tenant Site Asset (or any proceeds thereof) or any other Collateral or any
proceeds thereof (including the Equity Interest of any of the Obligors)
following default, through the Servicer’s sale,

 

2

--------------------------------------------------------------------------------


 

foreclosure sale or otherwise, exclusive of any portion thereof required to be
released to the Obligors in accordance with applicable law or the terms and
conditions of the Indenture or the other Transaction Documents; or (b) the
realization upon any deficiency judgment obtained against the Obligors or the
Guarantor during the related Collection Period, net of any expenses incurred by
the Servicer in connection with such disposition.

 

“Nonrecoverable Debt Service Advance” shall mean, as evidenced by a certificate
of an authorized officer of the determining party, any portion of a Debt Service
Advance previously made or to be made in respect of the Notes that, together
with any then outstanding Advances, as determined by the Servicer (or, if
applicable, the Indenture Trustee), in its reasonable good faith judgment, will
not be ultimately recoverable (with interest thereon) from late
payments, Insurance Proceeds, Condemnation Proceeds, Net Liquidation Proceeds or
any other recovery on or in respect of the Tenant Site Assets or from any funds
on deposit in the Collection Account, giving due consideration to the limited
assets of the Asset Entities.  With respect to Debt Service Advances, the
Servicer shall not be required to take into account amounts on deposit in the
Site Acquisition Accounts and the Yield Maintenance Accounts in making any
nonrecoverability determination.  In making such determination, the relevant
party may consider only the obligations of the Obligors and the Guarantor under
the terms of the Transaction Documents as they may have been modified, the
related Tenant Site Assets in “as is” or then-current condition and the timing
and availability of anticipated cash flows as modified by such party’s
assumptions regarding the possibility and effect of future adverse changes,
together with such other factors, including an estimate of future expenses,
timing of recovery, the inherent risk of a protracted period to complete
liquidation or the potential inability to liquidate collateral as a result of
intervening creditor claims or of a bankruptcy proceeding affecting an Obligor
or the Guarantor and the effect thereof on the existence, validity and priority
of any security interest encumbering the Tenant Site Assets and the Collateral
for the Notes, the direct and indirect Equity Interests in the Obligors,
available cash on deposit in the Lock Box Account (to the extent attributable to
the Tenant Site Assets and excluding Shared Rent) and the Collection Account and
the net proceeds derived from any of the foregoing.  The relevant party may
update or change its nonrecoverability determination at any time.  Any such
determination will be conclusive and binding on the Indenture Trustee (in the
case of a determination made by the Servicer) and the Noteholders (in the case
of a determination made by the Servicer or the Indenture Trustee) so long as it
was made in accordance with the Servicing Standard (in the case of the
Servicer).

 

“Nonrecoverable Servicing Advance” shall mean, as evidenced by a certificate of
an authorized officer of the determining party, any portion of a Servicing
Advance previously made or to be made in respect of the Notes or a Tenant Site
Asset that, together with any then outstanding Advances, as determined by the
Servicer (or, if applicable, the Indenture Trustee), in its reasonable good
faith judgment, will not be ultimately recoverable (with interest thereon) from
late payments, Insurance Proceeds, Condemnation Proceeds, Net Liquidation
Proceeds or any other recovery on or in respect of the Tenant Site Assets or
from any funds on deposit in the Collection Account, giving due consideration to
the limited assets of the Asset Entities.  With respect to Servicing Advances,
the Servicer will not be required to take into account amounts on deposit in the

 

3

--------------------------------------------------------------------------------


 

Site Acquisition Accounts and the Yield Maintenance Reserve Accounts in making
any nonrecoverability determination. In making such determination, the relevant
party may consider only the obligations of the Obligors and the Guarantor under
the terms of the Transaction Documents as they may have been modified, the
related Tenant Site Assets in “as is” or then-current condition and the timing
and availability of anticipated cash flows as modified by such party’s
assumptions regarding the possibility and effect of future adverse changes,
together with such other factors, including an estimate of future expenses,
timing of recovery, the inherent risk of a protracted period to complete
liquidation or the potential inability to liquidate collateral as a result of
intervening creditor claims or of a bankruptcy proceeding affecting an Obligor
or the Guarantor and the effect thereof on the existence, validity and priority
of any security interest encumbering the Tenant Site Assets and the Collateral
for the Notes, the direct and indirect Equity Interests in the Obligors,
available cash on deposit in the Lock Box Account (to the extent attributable to
the Tenant Site Assets and excluding Shared Rent) and the Collection Account and
the net proceeds derived from any of the foregoing.  The relevant party may
update or change its nonrecoverability determination at any time.  Any such
determination will be conclusive and binding on the Indenture Trustee (in the
case of a determination made by the Servicer) and the Noteholders (in the case
of a determination made by the Servicer or the Indenture Trustee) so long as it
was made in accordance with the Servicing Standard (in the case of the
Servicer).

 

“Prime Rate” shall mean for any day, a per annum rate of interest equal to the
“prime rate,” as published in the “Money Rates” column of The Wall Street
Journal, from time to time. The Prime Rate shall change effective as of the date
of any change as published in The Wall Street Journal.

 

“Qualified Bidder” shall have the meaning ascribed to it in Section 5.01(b).

 

“Qualified Insurer” shall mean an insurance company or security or bonding
company qualified to write the related insurance policy in the relevant
jurisdiction.

 

“Representatives” shall have the meaning ascribed to it in Section 2.10.

 

“Required Claims-Paying Rating” shall mean, with respect to any insurance
carrier, in the case of the fidelity bond and errors and omissions insurance
policy required to be maintained pursuant to Section 2.18, a claims paying
ability rating from Moody’s and Fitch that is not more than two rating
categories below the highest rated Notes outstanding, and in any event no lower
than “B2” from Moody’s and “B” from Fitch or, if such carrier is not rated by
Moody’s and Fitch, a rating of “A” from AM Best.

 

“Servicer” shall mean Midland, in its capacity as Servicer hereunder, or any
successor servicer appointed as herein provided.

 

4

--------------------------------------------------------------------------------


 

“Servicer Remittance Date” shall mean the Business Day preceding each Payment
Date.

 

“Servicer Termination Event” shall have the meaning assigned thereto in
Section 5.01(a).

 

“Servicing Advances” shall mean all customary, reasonable and necessary
out-of-pocket costs and expenses (excluding costs and expenses of the Servicer’s
overhead) incurred by the Servicer from time to time in the performance of its
servicing obligations, including the costs and expenses incurred in connection
with, (a) the preservation, ownership and protection of any Tenant Site Asset
which, in the Servicer’s sole discretion exercised in good faith and in
accordance with the terms of this Agreement, are necessary to prevent an
immediate or material loss to the Asset Entities’ interest in such Tenant Site
Asset, (b) the payment of Impositions and Insurance Premiums, (c) any
enforcement or judicial proceedings, including court costs, attorneys’ fees and
expenses, costs for third party experts, including environmental consultants,
(d) certain Site Owner Impositions pursuant to Section 7.04 of the Indenture and
(e) any other item specifically identified as a Servicing Advance herein;
provided, however, the Servicer or the Indenture Trustee, as applicable, will
not be responsible for advancing (i) the cost to cure any failure of the Tenant
Site Assets to comply with any applicable law, including any Environmental Law,
or to contain, clean up or remedy an environmental condition present at any
Tenant Site Asset; (ii) any losses arising with respect to defects in the title
to any Tenant Site Asset, or lack of a survey or updated survey; (iii) any costs
of Capital Improvements to any Tenant Site Asset other than those necessary to
prevent an immediate or material loss to the Asset Entities’ interest in such
Tenant Site Asset; (iv) amounts required to cure any damages resulting from
causes not required to be insured under the Indenture, and not so insured; or
(v) any amounts necessary to fund the Reserves.

 

“Servicing Fee” shall mean the fee designated as such and payable to the
Servicer pursuant to Section 2.04(a).

 

“Servicing Fee Rate” shall mean 0.04% per annum.

 

“Servicing File” shall mean any documents (including any correspondence files)
in the possession of the Servicer and relating to the servicing of the Notes.

 

“Servicing Officer” shall mean any officer or employee of the Servicer involved
in, or responsible for, the administration and servicing of the Notes, whose
name and specimen signature appear on a list of servicing officers furnished by
the Servicer to the Indenture Trustee on the Initial Closing Date, as such list
may be amended from time to time by the Servicer.

 

“Servicing Report” shall have the meaning assigned thereto in Section 2.09(a).

 

“Servicing Standard” shall mean, with respect to the Servicer and any
Sub-Servicers, to service and administer the Notes in accordance with the
following

 

5

--------------------------------------------------------------------------------


 

standards: (i) with the same care, skill, prudence and diligence with which the
Servicer generally services and administers comparable obligations for other
third parties, giving due consideration to customary and usual standards of
practice of prudent servicing by institutional servicers; (ii) with a view to
timely payment of all scheduled payments of interest on the Notes and, if any of
the Notes come into and continue in default, the maximization of the recovery on
the Notes to the Noteholders, on a net present value basis (the relevant
discounting of anticipated collections that will be distributable to the
Noteholders to be performed at the Note Rates for the Notes), (iii) in
accordance with applicable law and (iv) without regard to (A) any relationship
that the Servicer or any Affiliate thereof may have with the Issuer, the Asset
Entities, the Manager, any Tenant, any of their respective Affiliates or any
other party to the Transaction Documents; (B) the ownership of any Note by the
Servicer or any Affiliate thereof; (C) the obligation of the Servicer to make
Debt Service Advances or Servicing Advances; (D) the right of the Servicer or
any Affiliate thereof to receive compensation for its services or reimbursement
of costs, generally under this Agreement or with respect to any particular
transaction; and (E) any debt of the Issuer, the Asset Entities or any Affiliate
thereof held by the Servicer or any Affiliate thereof.

 

“Servicing Transfer Event” shall mean any of the following events:

 

(a)                                 the occurrence of any monetary or material
non-monetary Event of Default; or

 

(b)                                 the Servicer determines, in its reasonable,
good faith judgment, that a Default (other than a Servicing Transfer Event
described in clause (a) above) has occurred that is reasonably likely to
materially impair the value of any material portion of the Collateral or the
Assets, including the Tenant Site Assets, the Tenant Leases and the proceeds
from any of the foregoing; or

 

(c)                                  a decree or order of a court or agency or
supervisory authority having jurisdiction in the premises in an involuntary
action against any Obligor or the Guarantor under any present or future federal
or state bankruptcy, insolvency or similar law or the appointment of a
conservator, receiver or liquidator in any insolvency, readjustment of debt,
marshalling of assets and liabilities or similar proceeding, or for the
winding-up or liquidation of its affairs, shall have been entered against any
Obligor or the Guarantor; or

 

(d)                                 the Guarantor or an Obligor shall have
consented to the appointment of a conservator or receiver or liquidator in any
insolvency, readjustment of debt, marshalling of assets and liabilities or
similar proceeding of or relating to such Obligor or the Guarantor; or

 

(e)                                  an Obligor or the Guarantor shall have
admitted in writing its inability to pay its debts generally as they become due,
filed a petition to take advantage of any applicable insolvency or
reorganization statute, made an assignment for the benefit of its creditors, or
voluntarily suspended payment of its obligations; or

 

6

--------------------------------------------------------------------------------


 

(f)                                   the Servicer shall have received notice of
an intervening Lien that is material to the Noteholders and is not a Permitted
Encumbrance or the Servicer’s notice of a foreclosure of any intervening Lien
encumbering a material potion of the Collateral or the other Assets, including
the Tenant Site Assets, the Tenant Leases and the proceeds from any of the
foregoing.

 

“Special Servicing Fee” shall mean the fee designated as such and payable to the
Servicer pursuant to the first paragraph of Section 2.04(b).

 

“Special Servicing Fee Rate” shall mean 0.15% per annum.

 

“Special Servicing Report” shall have the meaning assigned thereto in
Section 2.09(a).

 

“Specially Serviced Tenant Site Assets” shall mean (i) all Tenant Site Assets if
the Indenture Trustee becomes the owner of the Equity Interests of the Issuer or
(ii) the Tenant Site Assets of a particular Asset Entity if the Indenture
Trustee becomes the owner of the Equity Interests of such Asset Entity.

 

“Specially Serviced Notes” shall mean the Notes during any period from the
occurrence of a Servicing Transfer Event until such Notes cease to constitute
Specially Serviced Notes in accordance with the following sentence.  The Notes
shall cease to be Specially Serviced Notes at such time as no Servicer Transfer
Event exists that would cause the Notes to continue to be (or thereafter again
be) characterized as Specially Serviced Notes and such of the following as are
applicable occur: (i) with respect to the circumstances described in clause
(a) of the definition of Servicing Transfer Event that relate to the failure of
the Obligors to pay any amount due on the Notes, the Obligors have paid all
delinquent amounts and thereafter made three consecutive full and timely Monthly
Payment Amounts under the terms of the Indenture (as such terms may be changed
or modified in connection with a bankruptcy or similar proceeding involving any
Obligor or by reason of a modification, waiver or amendment granted or agreed to
by the Servicer); (ii) with respect to the circumstances described in clause
(a) of the definition of Servicing Transfer Event that relate to a material
non-monetary Event of Default, or with respect to the circumstances described in
clauses (b) and (f) of the definition of Servicing Transfer Event, such Event of
Default or default, as the case may be, is cured; or (iii) with respect to the
circumstances described in clauses (c), (d) or (e) of the definition of
Servicing Transfer Event, such circumstances cease to exist in the reasonable,
good faith judgment of the Servicer; and, with respect to clauses (i), (ii) and
(iii) of this sentence, the Issuer has reimbursed the Servicer and the Indenture
Trustee, as applicable, for then outstanding Advances, including Advance
Interest thereon, and Additional Issuer Expenses, and paid the Servicer and/or
the Indenture Trustee, as applicable, for unpaid fees then due to the Servicer
and the Indenture Trustee.

 

“Sub-Servicer” shall mean any Person with which the Servicer has entered into a
Sub-Servicing Agreement.

 

7

--------------------------------------------------------------------------------


 

“Sub-Servicing Agreement” shall mean the written contract between the Servicer
and another Person relating to servicing and administration of the Notes as
provided in Section 2.13.

 

“Successful Bidder” shall have the meaning assigned thereto in Section 5.01(b).

 

“Tenant Site Asset Acquisition Fee” shall mean the fee designated as such and
payable to the Servicer pursuant to Section 2.04(b).

 

“Tenant Site Asset Release/Substitution Fee” shall mean the fee designated as
such and payable to the Servicer pursuant to Section 2.04(b).

 

“Transaction Structuring Fee” shall mean a fee equal to 0.04% on the Initial
Class Principal Balance of all Classes of the Notes Outstanding on the Closing
Date which shall be payable on the Initial Closing Date.

 

“Workout Fee” shall mean the fee designated as such and payable to the Servicer
pursuant to Section 2.04(b).

 

“Workout Fee Rate” shall mean 1.00%.

 

Section 1.02.   General Interpretive Principles.  For purposes of this
Agreement, except as otherwise expressly provided or unless the context
otherwise requires:

 

(i)                                     the terms defined in this Agreement have
the meanings assigned to them in this Agreement and include the plural as well
as the singular, and the use of any gender herein shall be deemed to include the
other gender;

 

(ii)                                  accounting terms not otherwise defined
herein have the meanings assigned to them in accordance with United States
generally accepted accounting principles as in effect from time to time;

 

(iii)                               references herein to “Articles,” “Sections,”
“Subsections,” “Paragraphs” and other subdivisions without reference to a
document are to designated Articles, Sections, Subsections, Paragraphs and other
subdivisions of this Agreement;

 

(iv)                              a reference to a Subsection without further
reference to a Section is a reference to such Subsection as contained in the
same Section in which the reference appears, and this rule shall also apply to
Paragraphs and other subdivisions;

 

(v)                                 the words “herein,” “hereof,” “hereunder,”
“hereto,” “hereby” and other words of similar import refer to this Agreement as
a whole and not to any particular provision;

 

8

--------------------------------------------------------------------------------


 

(vi)                              the terms “include” and “including” shall mean
without limitation by reason of enumeration;

 

(vii)                           any agreement, instrument or statute defined or
referred to herein or in any instrument or certificate delivered in connection
herewith means such agreement, instrument or statute as from time to time
amended, modified or supplemented and includes (in the case of agreements or
instruments) references to all attachments thereto and instruments incorporated
therein; and

 

(viii)                        references to a Person are also to its permitted
successors and assigns.

 

ARTICLE II

 

DUTIES OF THE SERVICER; REPRESENTATIONS AND WARRANTIES OF THE SERVICER

 

Section 2.01.   Servicer to Cooperate with Indenture Trustee.  The Servicer
shall, in accordance with the Servicing Standard, perform all duties and
functions explicitly ascribed to it in this Agreement and the other Transaction
Documents on and after the date hereof.  In connection with the performance of
its obligations under this Agreement and any other Transaction Document, the
Servicer is hereby authorized to direct the Indenture Trustee to withdraw funds
from the Collection Account and Reserve Accounts and direct the application of
such funds in accordance with this Agreement or the applicable Transaction
Document. The Indenture Trustee hereby grants to the Servicer the power and
authority to perform on its behalf the duties, rights and remedies granted to
the Indenture Trustee under the Indenture and the other Transaction Documents to
the extent such duties, rights and remedies relate to the servicing and
administration of the Tenant Site Assets and related Collateral, and the
Indenture Trustee shall have no responsibility or liability for the Servicer’s
exercise of such duties, rights and remedies; provided that such grant shall not
obligate the Servicer to perform any such duties, rights and remedies (other
than those that the Servicer has expressly agreed to perform pursuant to the
Transaction Documents).

 

Section 2.02.   Servicer Entitled to Rely on Information from Manager.  In
connection with the performance of its obligations under this Agreement and the
other Transaction Documents, the Servicer shall be entitled to conclusively rely
upon written information or any certification provided to it by the Manager
without the obligation to investigate the accuracy or completeness of any such
information or any certification and shall have no liability in reliance
thereon. For the avoidance of doubt, the Servicer shall have no obligations with
respect to any Site Acquisition Account and is entitled to conclusively rely on
all certifications and information provided by the Manager or the Obligors with
respect to any Site Acquisition Account and shall have no liability in reliance
thereon.

 

9

--------------------------------------------------------------------------------


 

Section 2.03.   Taxes, Assessments and Similar Items; Servicing Advances;
Obligations of the Indenture Trustee Regarding Back-up Servicing Advances.

 

(a)                                 The Servicer shall with respect to the
Notes, and based solely on a certification furnished to it by the Issuer or the
Manager pursuant to the Indenture or the Management Agreement, maintain records
with respect to the Tenant Site Assets that are Fee Assets reflecting the status
(including payment status) of real estate taxes, assessments and other similar
items that are or may become a lien thereon and with respect to all Tenant Site
Assets, the status (including payment status) of insurance premiums (including
renewal premiums) payable in respect thereof and, based solely on such
certification, and shall use reasonable efforts to effect or cause the Obligors
or the Manager to effect payment thereof prior to the applicable penalty or
termination date.  The Servicer shall be entitled to rely on the certification
with respect to the foregoing items furnished to it by the Issuer or the
Manager, without any obligation to investigate the accuracy or completeness of
any information set forth therein, and shall have no liability with respect
thereto.

 

(b)                                 In accordance with the Servicing Standard,
the Servicer shall advance with respect to the Tenant Site Assets all such funds
as are necessary for the purpose of effecting the timely payment of
(i) Impositions and (ii) Insurance Premiums, in each instance if and to the
extent that funds in the Impositions and Insurance Reserve Account are
insufficient to pay such item when due, and the Servicer has received notice
that, or has Knowledge that, the Obligors have failed to pay such item on a
timely basis; provided that in the case of amounts described in the preceding
clause (i), the Servicer shall not make a Servicing Advance of any such amount
if the Servicer reasonably anticipates (in accordance with the Servicing
Standard) that such amounts will be paid by the Obligors on or before the
applicable penalty date, in which case the Servicer shall use efforts consistent
with the Servicing Standard to confirm whether such amounts have been paid. 
Subject to Section 2.03(c), the Servicer shall make a Servicing Advance of such
amounts, if necessary, not later than five (5) Business Days following
confirmation by the Servicer that such amounts have not been, or are not
reasonably likely to be, paid by the applicable penalty date.  If the Servicer
fails to make any Servicing Advance when otherwise required to do so, then, to
the extent a Responsible Officer of the Indenture Trustee has Knowledge of such
failure on the part of the Servicer, and subject to Section 2.03(c), the
Indenture Trustee will be required, if deemed recoverable, to make such
Servicing Advance on the Business Day following the day on which the Servicer
would have been required to make such Servicing Advance.  The Servicer will also
make Servicing Advances to the extent it is required to do so pursuant to
Section 7.04(c) of the Indenture.

 

(c)                                  Notwithstanding anything herein to the
contrary, no Servicing Advance shall be required to be made hereunder if such
Servicing Advance would, if made, constitute a Nonrecoverable Servicing
Advance.  The determination by the Servicer (or the Indenture Trustee, as
applicable) that it has made a Nonrecoverable Servicing Advance or that any
proposed Servicing Advance, if made, would constitute a Nonrecoverable Servicing
Advance, shall be made by such Person in its reasonable good faith judgment and
shall be evidenced by a certificate of a Servicing Officer delivered to the
Indenture Trustee (in the case of the Servicer), setting forth the basis for
such determination accompanied by any other material information or reports that
the Person making such determination may have obtained and that support such
determination, the

 

10

--------------------------------------------------------------------------------


 

cost of which reports shall be a Servicing Advance.  The Indenture Trustee shall
be entitled to rely conclusively on any nonrecoverability determination made by
the Servicer with respect to a particular Servicing Advance.  Any such
determination will be conclusive and binding on the Indenture Trustee (if such
determination is made by the Servicer) and Noteholders so long as it was made in
accordance with the Servicing Standard.

 

(d)                                 The Servicer and the Indenture Trustee shall
each be entitled to receive Advance Interest accrued on the amount of each
Servicing Advance made thereby (with its own funds) for each day as such
Servicing Advance is outstanding and such interest shall be payable out of
general collections on deposit in the Collection Account in accordance with the
Transaction Documents. The Servicer and the Indenture Trustee will each be
entitled to reimbursement of any Advances made by it from funds in the
Collection Account, in accordance with the priorities set forth in Section 5.01
of the Indenture (except if an Event of Default has occurred and is continuing
or during an Amortization Period, the Servicer and the Indenture Trustee may
reimburse itself for Advances with any funds available in the Collection Account
without regard to the priorities set forth in Section 5.01 of the Indenture).

 

(e)                                  In accordance with the Servicing Standard,
the Servicer shall take such actions as are necessary to cause any recording,
filing or depositing of any financing statement or continuation statement
necessary to maintain perfection of the security interests in the Collateral
Granted pursuant to the Transaction Documents.

 

Section 2.04.   Servicing and Special Servicing Compensation; Interest on and
Reimbursement of Servicing Advances; Payment of Certain Expenses.

 

(a)                                 As compensation for its activities
hereunder, the Servicer shall be entitled to receive a fee on each Payment Date
for the Interest Accrual Period ending on or immediately preceding such Payment
Date (such fee, the “Servicing Fee”).  The Servicing Fee shall accrue on a
30/360 Basis during each Interest Accrual Period at the Servicing Fee Rate on
the aggregate Outstanding Class Principal Balance of all Classes of the Notes
Outstanding on the first day of such Interest Accrual Period.  The Servicing Fee
shall cease to accrue if no Notes are Outstanding.  The Servicing Fee for each
Interest Accrual Period shall be payable in arrears on each Payment Date
pursuant to Article V of the Indenture. The Servicer shall also be entitled to
recover unpaid Servicing Fees out of any related Insurance Proceeds,
Condemnation Proceeds or Net Liquidation Proceeds.

 

As additional compensation, on the Initial Closing Date, the Servicer shall also
be entitled to receive the Transaction Structuring Fee.

 

After termination or resignation of the Servicer, the Servicer shall not have
any rights under this Agreement except as set forth in this Section 2.04, the
final sentence of each Section 4.03, Section 4.04, Section 4.06, the second to
last paragraph of Section 5.01, Section 5.02 and Section 6.02.

 

11

--------------------------------------------------------------------------------


 

Subject to the Servicer’s right to employ Sub-Servicers, the right to receive
the Servicing Fee or Other Servicing Fees may not be transferred in whole or in
part except pursuant to this Section 2.04 and in connection with the transfer of
all of the Servicer’s responsibilities and obligations under this Agreement.

 

The Servicer shall be entitled to receive reasonable out-of-pocket expenses for
any consent, approval or other action requested by the Issuer and such expenses
shall be payable as Additional Issuer Expenses.

 

(b)                                 As compensation for its activities
hereunder, the Servicer shall be entitled to receive on each Payment Date a fee
(the “Special Servicing Fee”) with respect to the Notes when they are Specially
Serviced Notes.  The Special Servicing Fee shall accrue on a 30/360 Basis during
each Interest Accrual Period at the Special Servicing Fee Rate on the aggregate
Class Principal Balance of all Classes of the Notes Outstanding  on the first
day of such Interest Accrual Period. The Special Servicing Fee shall cease to
accrue if no Notes are Outstanding or when the Notes cease to be Specially
Serviced Notes.  Earned but unpaid Special Servicing Fees shall be payable in
arrears on each Payment Date pursuant to Article V of the Indenture.  The
Servicer shall also be entitled to recover unpaid Special Servicing Fees out of
any related Insurance Proceeds, Condemnation Proceeds or Net Liquidation
Proceeds.

 

As further compensation for its activities hereunder, the Servicer shall also be
entitled to receive a fee (the “Liquidation Fee”) with respect to any Net
Liquidation Proceeds equal to the product of the Liquidation Fee Rate and the
amount of such Net Liquidation Proceeds, which shall be payable upon receipt of
such proceeds.

 

As further compensation for its activities hereunder, if, as a result of a
workout or restructuring by the Servicer, when the Notes cease to constitute
Specially Serviced Notes, the Servicer shall be entitled to receive a fee (the
“Workout Fee”); provided that no Workout Fee shall be payable from, or based
upon the receipt of, Net Liquidation Proceeds, or out of any Insurance Proceeds
or Condemnation Proceeds.  The Workout Fee shall be payable out of, and shall be
calculated by the Servicer by application of the Workout Fee Rate to, each
payment of interest and principal received on the Notes after the Notes cease to
be, and for so long as the Notes are not, Specially Serviced Notes.  The Workout
Fee will cease to be payable if a Servicing Transfer Event occurs with respect
to the Notes; provided that a new Workout Fee will become payable if and when
the Notes again cease to be Specially Serviced Notes (in accordance with the
definition thereof).  If the Servicer is terminated or resigns hereunder, it
shall retain the right to receive any and all Workout Fees payable in respect of
the Notes thereafter, for so long as the Notes are not Specially Serviced Notes
during the period that it acted as Servicer and that were still not Specially
Serviced Notes at the time of such termination or resignation, or if the Notes
would have ceased to have been Specially Serviced Notes at the time of
termination or resignation but for the payment of three Monthly Payment Amounts
(and the successor servicer shall not be entitled to any portion of such Workout
Fees), in each case until the Workout Fee for the Notes ceases to be payable in
accordance with the preceding sentence.  The provisions of the preceding
sentence shall survive the termination or resignation of the Servicer
hereunder.  Earned but unpaid

 

12

--------------------------------------------------------------------------------


 

Workout Fees shall be payable in arrears on each Payment Date pursuant to
Article V of the Indenture.

 

As further compensation for its activities hereunder, if an Additional Tenant
Site Asset or Additional Obligor Tenant Site Asset is acquired, the Servicer
shall also be entitled to receive a processing fee (the “Tenant Site Asset
Acquisition Fee”) equal to $1,000 plus reimbursement of all reasonable
out-of-pocket costs and expenses related to such acquisition; provided, however,
that in connection with any addition of an Additional Tenant Site Asset or
Additional Obligor Tenant Site Asset in connection with an issuance of
Additional Notes, such fee is limited to the reimbursement of all reasonable
out-of-pocket costs and expenses related to such issuance; provided, further,
that the Tenant Site Asset Acquisition Fee shall not be payable in connection
with acquisitions funded from a Site Acquisition Account.

 

As further compensation for its activities hereunder, in case of a disposition
or substitution of a Tenant Site Asset, the Servicer is entitled to receive a
processing fee (the “Tenant Site Asset Release/Substitution Fee”) equal to
$1,000 plus reimbursement of all reasonable out-of-pocket costs and expenses
related to each such Tenant Site Asset disposition or substitution made in
accordance with the Indenture.

 

(c)                                  The Servicer shall be required (subject to
Section 2.03(c)) to pay out of its own funds all expenses incurred by it in
connection with its servicing activities hereunder including payment of any
amounts due and owing to any of the Sub-Servicers retained by it (including,
except as provided in Section 2.13, any termination fees) and the premiums for
any blanket policy or the standby fee or similar premium, if any, for any master
force place policy obtained by it insuring against hazard losses pursuant to the
Transaction Documents (but excluding incremental increases to such premiums
resulting from the addition of any of the Tenant Site Assets or other Collateral
to such coverage, which increases shall be reimbursed as Servicing Advances), if
and to the extent that such expenses are not Servicing Advances or expenses
payable directly out of the Collection Account in accordance with the
Transaction Documents or otherwise, or any Reserve Accounts, and the Servicer
shall not be entitled to reimbursement for any such expense incurred by it
except as expressly provided in this Agreement and the other Transaction
Documents.

 

(d)                                 In addition to the foregoing, the Servicer
shall be entitled to recover unpaid Servicing Fees and unpaid Other Servicing
Fees as provided in Section 3.03 of the Indenture or Article IV of the
Indenture.  Notwithstanding anything to the contrary set forth herein, the
obligation to pay the Servicer Fees earned under this Section 2.04 shall survive
the termination of this Agreement and the termination or resignation of the
Servicer.

 

Section 2.05.   Annual Statements as to Compliance.

 

(a)                                 On or before March 31 of each year,
beginning in 2017, the Servicer shall, at its expense, cause a firm of
independent public accountants to furnish to the Indenture Trustee a statement
generally to the effect that (i) it has obtained a letter of representation
regarding certain matters from the management of the Servicer that

 

13

--------------------------------------------------------------------------------


 

includes an assertion that the Servicer has complied with certain minimum
mortgage loan servicing standards (to the extent applicable to commercial
mortgage loans), identified in the Uniform Single Attestation Program for
Mortgage Bankers established by the Mortgage Bankers Association of America,
with respect to the servicing of commercial mortgage loans, during the most
recently completed calendar year and (ii) on the basis of an examination
conducted by such firm in accordance with established criteria, that such
representation is fairly stated in all material respects, subject to such
exceptions and other qualifications as may be appropriate. In rendering such
report, the firm may rely, as to matters relating to the direct servicing of the
Notes by a Sub-Servicer with which the Servicer has entered into a Sub-Servicing
Agreement relating to servicing and administration of the Notes, upon comparable
reports of firms of independent certified public accountants rendered on the
basis of examinations conducted in accordance with the Servicing Standard,
within one (1) year of the report with respect to those Sub-Servicers.

 

(b)                                 The Servicer shall deliver to the Indenture
Trustee on or before March 31 of each year, beginning in 2017, at its own
expense, a certificate signed by a Servicing Officer (the “Annual Performance
Certification”), to the effect that, to the knowledge of such officer, the
Servicer has fulfilled its obligations under this Agreement in all material
respects throughout the preceding calendar year (or such shorter period of time
in the case of a successor servicer) (and if it has not so fulfilled certain of
such obligations, specifying the details thereof), or in the case of the first
such certificate, the portion thereof commencing on the Initial Closing Date and
ending December 31, 2016.

 

Section 2.06.   Representations and Warranties of the Servicer.

 

(a)                                 The Servicer hereby represents and warrants
to the Indenture Trustee and for the benefit of the Noteholders, as of the
Initial Closing Date and as of the Closing Date with respect to any additional
Series of Notes, that:

 

(i)                                     The Servicer is duly organized, validly
existing in good standing as a division of PNC Bank, National Association, and
the Servicer is in compliance with the laws of the State in which each of the
Tenant Site Assets are located to the extent necessary to ensure the
enforceability of the Indenture and to perform its obligations under this
Agreement, except where the failure to so qualify or comply would not have a
material adverse effect on the ability of the Servicer to perform its
obligations hereunder.

 

(ii)                                  The Servicer’s execution and delivery of,
performance under and compliance with this Agreement, will not violate the
Servicer’s organizational documents or constitute a default (or an event which,
with notice or lapse of time, or both, would constitute a default) under, or
result in the breach of, any material agreement or other material instrument to
which it is a party or which is applicable to it or any of its assets, which
default or breach, in the reasonable judgment of the Servicer, is likely to
affect materially and adversely either the ability of the Servicer to perform
its obligations under this Agreement or the financial condition of the Servicer.

 

14

--------------------------------------------------------------------------------


 

(iii)                               The Servicer has the full power and
authority to enter into and consummate all transactions involving the Servicer
contemplated by this Agreement, has duly authorized the execution, delivery and
performance of this Agreement, and has duly executed and delivered this
Agreement.

 

(iv)                              This Agreement, assuming due authorization,
execution and delivery by each of the other parties hereto, constitutes a valid,
legal and binding obligation of the Servicer, enforceable against the Servicer
in accordance with the terms hereof, subject to (A) applicable bankruptcy,
insolvency, reorganization, receivership, liquidation, moratorium and other laws
affecting the enforcement of creditors’ rights generally, and (B) general
principles of equity, regardless of whether such enforcement is considered in a
proceeding in equity or at law.

 

(v)                                 The Servicer is not in violation of, and its
execution and delivery of, performance under and compliance with this Agreement
will not constitute a violation of, any law, any order or decree of any court or
arbiter, or any order, regulation or demand of any Governmental Authority, which
violation, in the Servicer’s reasonable judgment, is likely to affect materially
and adversely either the ability of the Servicer to perform its obligations
under this Agreement or the financial condition of the Servicer.

 

(vi)                              No litigation is pending or, to the best of
the Servicer’s knowledge, threatened against the Servicer, the outcome of which,
in the Servicer’s reasonable judgment, would prohibit the Servicer from entering
into this Agreement or that, in the Servicer’s reasonable judgment, could
reasonably be expected to materially and adversely affect either the ability of
the Servicer to perform its obligations under this Agreement or the financial
condition of the Servicer.

 

(vii)                           The Servicer has errors and omissions insurance
in the amounts and with the coverage required by Section 2.18.

 

(viii)                        No consent, approval, authorization or order of
any Governmental Authority is required for the consummation by the Servicer of
the transactions contemplated herein, except for those consents, approvals,
authorizations or orders that previously have been obtained or cannot be
obtained prior to the actual performance by the Servicer of its obligations
under this Agreement and except where the lack of such consent, approval,
authorization or order would not have a material adverse effect on the ability
of the Servicer to perform its obligations under this Agreement.

 

(b)                                 The representations and warranties of the
Servicer set forth in Section 2.06(a) shall survive the execution and delivery
of this Agreement and shall inure to the benefit of the Indenture Trustee and
the Noteholders for so long as the Notes remain Outstanding.  Upon a Responsible
Officer of the Indenture Trustee or the Servicer obtaining Knowledge of a breach
of such foregoing representations and warranties that

 

15

--------------------------------------------------------------------------------


 

materially and adversely affects the interests of the Noteholders, the party
discovering such breach shall give prompt written notice thereof, as applicable,
to the Indenture Trustee, the Servicer and the Controlling Class Representative,
if any.

 

(c)                                  Any successor servicer shall be deemed to
have made, as of the date of its succession, each of the representations and
warranties set forth in Section 2.06(a), subject to such appropriate
modifications to the representation and warranty set forth in
Section 2.06(a)(i) to accurately reflect such successor’s jurisdiction of
organization and whether it is a corporation, partnership, bank, association or
other type of organization; provided that, if the Indenture Trustee is acting in
the capacity as successor servicer, the Indenture Trustee shall have been deemed
to have made, as of the date of its succession, the representations and
warranties set forth in Section 2.06(a)(i) through Section 2.06(a)(iv) and its
agent shall upon its appointment have made the representations and warranties
set forth in Section 2.06(v) through Section 2.06(viii).

 

Section 2.07.   Access to Certain Information.  Subject to the provisions of
Section 2.10, the Servicer shall provide or cause to be provided to the
Indenture Trustee, the Controlling Class Representative and the Rating Agencies
access to any documentation regarding the Notes that are within its control
which may be required by this Agreement or by applicable law, except to the
extent that (i) such documentation is subject to a claim of privilege under
applicable law that has been asserted by the Noteholders and of which the
Servicer has received written notice or (ii) the Servicer is otherwise
prohibited from making such disclosure under applicable law, or may be subject
to liability for making such disclosure in the Opinion of Counsel for the
Servicer (which counsel may be a salaried employee of the Servicer).  Such
access shall be afforded without charge, but only upon reasonable prior written
request and during normal business hours (a) at the offices of the Servicer
designated by it or (b) alternatively, the Servicer may send copies by first
class mail of the requested information to the address designated in the written
request of the requesting party.  However, the Servicer may charge for any
copies requested by said Persons. The Servicer shall be permitted to affix a
reasonable disclaimer to any information provided by it pursuant to this
Section 2.07.

 

Nothing herein shall be deemed to require the Servicer to confirm, represent or
warrant the accuracy of (or to be liable or responsible for) any other Person’s
information or report, including any communication from the Issuer, any Asset
Entity or the Manager.

 

The Servicer shall produce the reports required of it under this Agreement;
provided, however, that the Servicer shall not be required to produce any ad hoc
non-standard written reports with respect to the Notes or the Tenant Site
Assets.  In the event the Servicer elects to provide such non-standard reports,
it may require the Person requesting such report (other than a Rating Agency or
the Indenture Trustee) to pay a reasonable fee to cover the costs of the
preparation thereof.  Any transmittal of information hereunder, or with respect
to the Notes or the Tenant Site Assets, by the Servicer to any Person other than
the Indenture Trustee or the Rating Agencies shall be accompanied by a letter
from the Servicer containing the following provision:

 

16

--------------------------------------------------------------------------------


 

By receiving the information set forth herein, you hereby acknowledge and agree
that the United States securities laws restrict any person who possesses
material, non-public information regarding the Notes or the Issuer, or any of
its subsidiaries from purchasing or selling such Notes or any securities of the
Issuer, in circumstances where the other party to the transaction is not also in
possession of such information.  You also acknowledge and agree that such
information is being provided to you for the purposes of, and such information
may be used only in connection with, evaluation by you or another Noteholder,
Note Owner or prospective purchaser of such Notes or beneficial interest
therein.

 

The Servicer may make available by electronic media certain information and any
reports that the Servicer is required to provide pursuant to this Agreement (in
addition to delivering such information to the Indenture Trustee as provided
herein).

 

Section 2.08.   Debt Service Advances.

 

(a)                                 If, on the Servicer Remittance Date, there
are insufficient funds on deposit in the Collection Account properly available
to pay the Monthly Payment Amount in accordance with the priorities set forth in
Article V of the Indenture, then the Servicer will be required to make a Debt
Service Advance not later than 1:00 p.m. (New York City time) on the Servicer
Remittance Date for the related Payment Date.  To the extent that the Servicer
fails to make any Debt Service Advance required hereunder, the Indenture Trustee
by 1:00 p.m. (New York City time) on the related Payment Date shall make such
Debt Service Advance pursuant to the terms of this Agreement, in each case
unless such Advance is determined to be a Nonrecoverable Debt Service Advance.

 

(b)                                 Notwithstanding anything herein to the
contrary, no Debt Service Advance shall be required to be made hereunder if such
Debt Service Advance (including interest thereon) would, if made, constitute a
Nonrecoverable Debt Service Advance.  For the avoidance of doubt it is
understood that the Servicer and the Indenture Trustee are not required to
advance any principal due on the Notes, Class A Amortization Amounts, Prepayment
Consideration, Post-ARD Additional Interest, Deferred Post-ARD Additional
Interest, or any Reserves.  The determination by the Servicer (or the Indenture
Trustee, as applicable) that it has made a Nonrecoverable Debt Service Advance
or that any proposed Debt Service Advance, if made, would constitute a
Nonrecoverable Debt Service Advance, shall be made by such Person in its
reasonable good faith judgment and shall be evidenced by a certificate of a
Servicing Officer delivered to the Indenture Trustee (in the case of the
Servicer), setting forth the basis for such determination accompanied by any
other information or reports that the Person making such determination may have
obtained and that support such determination, the cost of such reports shall
constitute a Servicing Advance.  The Indenture Trustee shall be entitled to rely
conclusively on any nonrecoverability determination made by the Servicer with
respect to a particular Debt Service Advance.  Any such determination will be
conclusive and binding on the Indenture Trustee (if such determination is made
by the Servicer) and

 

17

--------------------------------------------------------------------------------


 

Noteholders so long as it was made in accordance with the Servicing Standard (in
the case of the Servicer).

 

(c)                                  The Servicer and the Indenture Trustee
shall each be entitled to receive Advance Interest accrued on the amount of each
Debt Service Advance made thereby (with its own funds) for so long as such Debt
Service Advance is outstanding. Such interest with respect to any Debt Service
Advance shall be payable out of general collections on deposit in the Collection
Account in accordance with the Transaction Documents. The Servicer and the
Indenture Trustee will each be entitled to reimbursement of any Debt Service
Advances made by it, to the extent permitted and in the priorities provided in
the Indenture, from funds in the Collection Account in accordance with the
priorities set forth in Section 5.01 of the Indenture (except if an Event of
Default has occurred and is continuing or during an Amortization Period, the
Servicer and the Indenture Trustee may each reimburse itself for Debt Service
Advances with any funds available in the Collection Account without regard to
the priorities set forth in Section 5.01 of the Indenture).

 

Section 2.09.   Reporting.

 

(a)                                 Servicing Reports; Special Servicing
Reports.  Subject to Section 2.10, by 12:00 p.m. New York City time on the
second Business Day prior to each Payment Date, the Servicer shall
(notwithstanding subsection (c) below) provide electronically (or, upon request,
by first class mail) to the Indenture Trustee a statement prepared by the
Servicer, substantially in the form of, and containing the information set forth
in, Exhibit A (the “Servicing Report”) and, if the Notes were Specially Serviced
Notes at any time during the related Collection Period, a report, substantially
in the form of, and containing the information set forth in, Exhibit B (the
“Special Servicing Report”).

 

Upon receipt of each Manager Report delivered by the Manager pursuant to the
Management Agreement, the Servicer shall promptly provide such Manager Report to
the Indenture Trustee.

 

Each Servicing Report and Special Servicing Report shall be in an electronic
format that is mutually acceptable to the Servicer and the Indenture Trustee.
Each Servicing Report, Special Servicing Report and any written information
supplemental to either shall include such information with respect to the Notes
that is reasonably required by the Indenture Trustee for purposes of preparing
the Indenture Trustee Report, as set forth in reasonable written specifications
or guidelines issued by the Indenture Trustee from time to time.  Such
information may be delivered to the Indenture Trustee by the Servicer by
electronic mail or in such electronic or other form as may be reasonably
acceptable to the Servicer and the Indenture Trustee.

 

On each Payment Date, subject to Section 2.10, the Indenture Trustee shall
deliver the then current Indenture Trustee Report and shall forward the Manager
Report, the Servicing Report and, if applicable, the Special Servicing Report to
each Rating Agency and make such reports available to Noteholders, Note Owners,
the Initial

 

18

--------------------------------------------------------------------------------


 

Purchaser, the Servicer and the Controlling Class Representative via the
Indenture Trustee’s password protected website. Neither the Servicer nor the
Indenture Trustee shall be liable for dissemination of information in accordance
with the Transaction Documents.

 

(b)                                 Financial Reports.  The Servicer shall make
reasonable efforts to collect promptly from the Issuer or the Manager, all
operating statements, Rent Rolls and other records required to be provided by
them pursuant to the terms of the Transaction Documents.  The Servicer shall
promptly review and deliver to the Indenture Trustee and, upon request, deliver
to each Rating Agency, copies of all such items as may be collected pursuant to
this Agreement.

 

(c)                                  Information on the Servicer’s Website at
Servicer Option.  The Servicer may, but is not required to, make any Servicing
Reports, Manager Reports, Indenture Trustee Reports and Special Servicing
Reports prepared by it with respect to the Notes, available each month on the
Servicer’s internet website only with the use of a password, in which case the
Servicer shall provide such password to (i) the Indenture Trustee, the Issuer
and the Manager, who by its acceptance of such password shall be deemed to have
agreed not to disclose such password to any other Person, (ii) the Initial
Purchaser, the Rating Agencies and the Controlling Class Representative, if any
and (iii) each Noteholder and Note Owner who requests such password.  In
connection with providing access to its internet website, the Servicer may
require registration and the acceptance of a disclaimer and otherwise (subject
to the preceding sentence) adopt reasonable rules and procedures, which may
include, to the extent the Servicer deems necessary or appropriate, conditioning
access on execution of an agreement governing the availability, use and
disclosure of such information, and which may (other than by the Indenture
Trustee) provide indemnification to the Servicer for any liability or damage
that may arise therefrom.  Notwithstanding anything to the contrary in this
Section 2.09(c), neither the Issuer nor any Affiliate shall be entitled to
receive any Special Servicing Report.

 

(d)                                 Additional Reports at Option of Servicer
with Consent of Indenture Trustee.  If the Servicer, in its reasonable judgment,
determines (but this provision shall not be construed to impose on the Servicer
any obligation to make such a determination in the affirmative or negative at
any time) that information regarding the Notes or the Tenant Site Assets (in
addition to the information otherwise required to be reported under this
Agreement and the other Transaction Documents) should be disclosed to
Noteholders and Note Owners, then (a) the Servicer shall be entitled to so
notify the Indenture Trustee in writing, in which case the Servicer shall
(i) set forth such information in an additional report, (ii) deliver such report
to the Indenture Trustee and (iii) deliver a brief description of such report to
the Indenture Trustee; and (b) the Indenture Trustee shall (i) make available
such report to the Noteholders not later than three (3) Business Days following
the receipt thereof from the Servicer and (ii) include, in the comment field of
the Indenture Trustee Report for the Payment Date that succeeds its receipt of
the relevant information from the Servicer by not less than two (2) Business
Days, a brief description of such report (which may be the same description
thereof that

 

19

--------------------------------------------------------------------------------


 

was provided by the Servicer, on which description the Indenture Trustee shall
be entitled to rely).

 

(e)                                  Protections for Indenture Trustee and
Servicer. The Indenture Trustee will be entitled to conclusively rely on
information supplied to it by the Servicer without independent verification and
shall not be responsible for recomputing, recalculating or verifying information
provided by the Servicer pertaining to any Servicing Report, Special Servicing
Report, Manager Report, Officer’s Certificate or other report.  To the extent
that the information required to be furnished by the Servicer is based on
information required to be provided by the Guarantor, the Obligors or the
Manager, the Servicer’s obligation to furnish such information to the Indenture
Trustee, and the Indenture Trustee’s obligation to make such reports available
in accordance with the Transaction Documents, will be contingent on its receipt
of such information from the relevant Person.  The Servicer will be entitled to
rely on information supplied by the Guarantor, the Obligors or the Manager in
any case without independent verification.  The failure of the Servicer to
disclose any information otherwise required to be disclosed by this Section 2.09
shall not constitute a breach of this Section 2.09 to the extent that the
Servicer so fails because such disclosure, in the reasonable belief of the
Servicer, would violate Section 2.10 or any applicable law or any provision of a
Transaction Document prohibiting disclosure of information with respect to the
Notes or a Tenant Site Asset.  The Servicer may disclose any such information or
any additional information to any Person so long as such disclosure is
consistent with Section 2.10, applicable law and the Servicing Standard.  The
Servicer may affix to any information provided by it any disclaimer it deems
appropriate in its reasonable discretion (without suggesting liability on the
part of any other party hereto).

 

(f)                                   Means of Delivery (Servicer).  If the
Servicer is required to deliver any statement, report or information under any
provision of this Agreement, the Servicer may satisfy such obligation by
(x) physically delivering a paper copy of such statement, report or information,
(y) delivering such statement, report or information in a mutually acceptable
electronic format or (z) making such statement, report or information available
on the Servicer’s internet website, unless this Agreement expressly specifies a
particular method of delivery.  Notwithstanding the foregoing, the Indenture
Trustee may request delivery in paper format of any statement, report or
information required to be delivered to the Indenture Trustee, and clause
(z) shall not apply to the delivery of any information required to be delivered
to the Indenture Trustee unless the Indenture Trustee consents in writing to
such method of delivery.  Notwithstanding any provision to the contrary, the
Servicer shall not have any obligation (other than to the Indenture Trustee) to
deliver by any other method any statement, notice or report that is then made
available on the Servicer’s or the Indenture Trustee’s internet website,
provided that it has notified all parties entitled to delivery of such reports,
by electronic mail or other notice, to the effect that such statements, notices
or reports shall thereafter by made available on such website from time to time.

 

Section 2.10.   Confidentiality.  Notwithstanding anything herein to the
contrary (except with respect to the disposition of Specially Serviced Tenant
Site Assets pursuant to Section 2.17), each of the Indenture Trustee and the
Servicer hereby agrees to

 

20

--------------------------------------------------------------------------------


 

keep the Manager Reports, the other reports required to be prepared and
delivered pursuant to Section 2.09 and all other information relating to the
Obligors and their respective Affiliates received by them pursuant to the
Transaction Documents (collectively, the “Information”) confidential, and such
Information will not be disclosed or made available to any Person by the
Servicer, the Indenture Trustee or any of their respective officers, directors,
partners, employees, agents or representatives (collectively, the
“Representatives”) in any manner whatsoever without the prior written consent of
the Issuer, except that the Servicer and the Indenture Trustee may disclose or
make available Information (i) to the Indenture Trustee, the Rating Agencies and
the Initial Purchaser, (ii) to Note Owners or Noteholders that have delivered a
written confirmation in such form as may be acceptable to the Servicer or the
Indenture Trustee to the effect that such Person is a legal or beneficial holder
of a Note or an interest therein and will keep such Information confidential,
(iii) to prospective purchasers of Notes, or interests therein, that have
delivered a written confirmation in such form as may be acceptable to the
Servicer or the Indenture Trustee to the effect that such Person is a
prospective purchaser of a Note or an interest therein, is requesting the
Information for use in evaluating a possible investment in Notes and will
otherwise keep such Information confidential, (iv) to the Controlling
Class Representative or any other Person to whom disclosure is expressly
permitted hereby (including, following the occurrence and during the continuance
of an Event of Default under the Indenture, a prospective purchaser of any of
the Equity Interests), so long as the Controlling Class Representative or such
other Person shall have delivered a written confirmation in such form as may be
acceptable to the Servicer or the Indenture Trustee) to the effect that such
Person will keep such Information confidential, (v) in order to comply with the
requirements of Section 11.11 of the Indenture, (vi) that is or becomes publicly
known other than by the Servicer or the Indenture Trustee’s breach of this
Section 2.10, (vii) if required to do so by any applicable statute, law, rule or
regulation, or in working with any taxing authorities or other governmental
agencies, (viii) to any government agency or regulatory body having or claiming
authority to regulate or oversee any aspects of the Servicer or the Indenture
Trustee’s business, as applicable, or that of its Affiliates, (ix) pursuant to
any subpoena, civil investigative demand or similar demand or request of any
court, regulatory authority, arbitrator or arbitration to which the Servicer or
the Indenture Trustee, as applicable, or an Affiliate or an officer, director,
employer or shareholder thereof is a party, (x) to any Affiliate, independent or
internal auditor, agent, employee or attorney of the Servicer or the Indenture
Trustee, as applicable, provided that the Servicer or the Indenture Trustee, as
applicable, advises such recipient of the confidential nature of the Information
being disclosed and obtains confirmation in such form as may be acceptable to
the Servicer or the Indenture Trustee to the effect that such Person will keep
such Information confidential and (xi) any other disclosure authorized by the
Obligors.

 

Section 2.11.   Additional Obligations of Servicer.

 

(a)                                 The Servicer shall not be required to pay
without reimbursement (as an Additional Issuer Expense) the fees charged by any
Rating Agency (i) in respect of Rating Agency Confirmation or (ii) in connection
with any other particular matter, unless the Servicer has failed to use efforts
in accordance with the Servicing Standard to collect such fees from the Issuer.

 

21

--------------------------------------------------------------------------------


 

(b)                                 The Servicer shall maintain at its primary
servicing office and shall, upon reasonable advance written notice, make
available during normal business hours for review by the Indenture Trustee, each
Rating Agency and the Controlling Class Representative: (i) the most recent
annual, quarterly, monthly and other periodic operating statements relating to
the Tenant Site Assets and reports collected by the Servicer pursuant to
Section 2.09; (ii) all Servicing Reports and Special Servicing Reports prepared
by the Servicer since the Initial Closing Date pursuant to Section 2.09;
(iii) all Manager Reports delivered by the Manager since the Initial Closing
Date pursuant to the Management Agreement; and (iv) all of the Servicing File in
its possession; provided that the Servicer shall not be required to make
particular items of information contained in the Servicing File available to any
Person if the disclosure of such particular items of information is expressly
prohibited by applicable law (or would in the Servicer’s reasonable judgment
cause the Servicer to violate any applicable law) or the provisions of the
Transaction Documents or if such documentation is subject to claim of privilege
under applicable law that can be asserted by the Servicer; provided, further,
that, except in the case of the Indenture Trustee and Rating Agencies, the
Servicer shall be entitled to recover from any Person reviewing the Servicing
File pursuant to this Section 2.11(b) its reasonable out-of-pocket expenses
incurred in connection with making the Servicing Files available to such
Person.  Except as set forth in the provisos to the preceding sentence, copies
of any and all of the foregoing items are to be made available by the Servicer,
to the extent set forth in the preceding sentence, upon request; provided,
however, the Servicer shall be permitted to require, except from the Indenture
Trustee and the Rating Agencies, payment of a sum sufficient to cover the
reasonable out-of-pocket costs and expenses of providing such service.  The
Servicer shall not be liable for the dissemination of information in accordance
with this Section 2.11(b).

 

(c)                                  Prior to causing title to any Tenant Site
Asset that is a Fee Asset to be taken in the name of the Indenture Trustee, the
Servicer shall conduct such investigations as may be necessary to understand the
environmental condition of such Tenant Site Asset and the reasonable likelihood
of potential environmental liabilities relating thereto.  Any investigations
conducted pursuant to the immediately preceding sentence shall be conducted in
scope and substance in a manner reasonably acceptable to the Indenture Trustee,
it being acknowledged that a “Phase I” or “Phase II” assessment shall not
generally be required, but that depending on the specific facts and
circumstances of any Tenant Site Asset, may be required in specific instances. 
In no event shall the Servicer cause title to any Tenant Site Asset to be taken
in the name of the Indenture Trustee if such Tenant Site Asset is the subject of
any material adverse environmental conditions without full disclosure to, and
the express written consent of, the Indenture Trustee.  If title to any
Obligor’s Equity Interest is acquired by virtue of realization on the Collateral
or if indirect ownership of any Tenant Site Asset is otherwise acquired, the
Servicer shall require the applicable entities to observe all corporate, limited
liability company, limited partnership, or other applicable organizational
formalities and protocols, and to observe all separateness covenants set forth
in their respective organizational documents, so as to mitigate any potential
attempt to pierce the corporate veil of such entities.

 

22

--------------------------------------------------------------------------------


 

(d)                                 The Servicer shall review and confirm the
mathematical accuracy of each certification of the Manager in connection with
the addition of Additional Tenant Site Assets or Additional Obligor Tenant Site
Assets, as contemplated by Section 2.12(d) of the Indenture.

 

Section 2.12.   Servicing Transfer Events; Record Keeping.  Upon determining
that a Servicing Transfer Event has occurred, the Servicer shall immediately
give written notice thereof to the Indenture Trustee, the Rating Agencies and
the Controlling Class Representative.  The Servicer shall use its reasonable
efforts to comply with the preceding sentence within five (5) Business Days of
the occurrence of each related Servicing Transfer Event. The Servicer shall be
responsible for the servicing and administration of the Notes as Specially
Serviced Notes following the occurrence of a Servicing Transfer Event unless and
until the Notes are no longer Specially Serviced Notes as set forth in the
definition thereof.

 

Section 2.13.   Sub-Servicing Agreements.

 

(a)                                 Subject to Section 2.13(e), the Servicer may
enter into Sub-Servicing Agreements to provide for the performance by third
parties of any or all of its obligations hereunder, provided that in each case,
the Sub-Servicing Agreement: (i) must be consistent with this Agreement in all
material respects and shall not subject the Indenture Trustee to any obligations
or liabilities without the written consent of the Indenture Trustee and
(ii) expressly or effectively provides that if the Servicer shall for any reason
no longer act in such capacity hereunder (including by reason of a Servicer
Termination Event), any successor to the Servicer hereunder (including the
Indenture Trustee if the Indenture Trustee has become such successor pursuant to
Section 5.02) may thereupon either assume all of the rights and, except to the
extent that they arose prior to the date of assumption, obligations of the
Servicer under such agreement or, subject to the provisions of Section 2.13(d),
terminate such rights and obligations, in either case without payment of any
penalty or termination fee.  References in this Agreement to actions taken or to
be taken by the Servicer include actions taken or to be taken by a Sub-Servicer
on behalf of the Servicer; and, in connection therewith, all amounts advanced by
any Sub-Servicer to satisfy the obligations of the Servicer hereunder to make
Advances shall be deemed to have been advanced by the Servicer out of its own
funds.  For purposes of this Agreement, the Servicer shall be deemed to have
received any payment when a Sub-Servicer retained by it receives such payment. 
The Servicer shall notify the Indenture Trustee in writing promptly of the
appointment by it of any Sub-Servicer, and shall deliver to the Indenture
Trustee copies of all Sub-Servicing Agreements and any amendments thereto and
modifications thereof entered into by it promptly upon its execution and
delivery of such documents. The Servicer shall deliver a copy of any existing
Sub-Servicing Agreement to the Indenture Trustee prior to the Initial Closing
Date.

 

(b)                                 Each Sub-Servicer shall be authorized to
transact business in the state or states in which a Tenant Site Asset is
located, if and to the extent required by applicable law.

 

23

--------------------------------------------------------------------------------


 

(c)                                  The Servicer, for the benefit of the
Indenture Trustee and the Noteholders, shall (at no expense to the other such
party or to the Indenture Trustee or the Noteholders) monitor the performance
and enforce the obligations of its Sub-Servicers under the Sub-Servicing
Agreements.  Such enforcement, including the legal prosecution of claims,
termination of Sub-Servicing Agreements in accordance with their respective
terms and the pursuit of other appropriate remedies, shall be in such form and
carried out to such an extent and at such time as the Servicer, in its
reasonable judgment, would require were it the holder of the Notes.  Subject to
the terms of the Sub-Servicing Agreement, the Servicer shall have the right to
remove a Sub-Servicer retained by it at any time it considers such removal to be
in the best interests of Noteholders.

 

(d)                                 Notwithstanding any Sub-Servicing Agreement,
the Servicer shall remain obligated and liable to the Indenture Trustee and the
Noteholders for the performance of its obligations and duties under this
Agreement in accordance with the provisions hereof to the same extent and under
the same terms and conditions as if it alone were servicing and administering
the Notes.  No appointment of a Sub-Servicer shall result in any additional
expense to the Indenture Trustee, the Noteholders or the Obligors other than
those contemplated herein.

 

(e)                                  The Servicer shall be solely liable for all
fees owed by it to any Sub-Servicer. Each Sub-Servicer retained by the Servicer
shall be reimbursed by the Servicer for certain expenditures that it makes in
the manner set forth in the Sub-Servicing Agreement, which shall generally be to
the same extent the Servicer would be reimbursed under the Servicing Agreement.
The Servicer shall not enter into any Sub-Servicing Agreement in respect of any
duties or responsibilities with respect to the Notes as Specially Serviced Notes
without the prior written consent of the Controlling Class Representative.  The
Servicer shall not enter into any Sub-Servicing Agreement with the Issuer or any
of its Affiliates. The Servicer shall not appoint any Sub-Servicer which would
cause the Indenture Trustee to cease to be eligible to serve as Indenture
Trustee in accordance with the terms of the Indenture.

 

(f)                                   If the Servicer ceases to serve as such
under this Agreement for any reason (including by reason of a Servicer
Termination Event), then the Indenture Trustee or other successor servicer shall
succeed to the rights and assume the obligations of the Servicer under any
Sub-Servicing Agreement unless the Indenture Trustee or other successor servicer
elects to terminate any such Sub-Servicing Agreement in accordance with its
terms and Section 2.13(a)(ii).  If a Sub-Servicing Agreement is to be assumed by
the Indenture Trustee or other successor servicer, then the Servicer at its
expense shall deliver to the assuming party all documents and records relating
to such Sub-Servicing Agreement and an accounting of amounts collected and held
on behalf of it thereunder, and otherwise use its reasonable efforts to effect
the orderly and efficient transfer of the Sub-Servicing Agreement to the
assuming party.

 

Section 2.14.   Servicer and Indenture Trustee to Cooperate.  The Servicer and
the Indenture Trustee shall each furnish to the other such reports,
certifications and information in its possession, and access to such books and
records maintained thereby, as may relate to the Notes, the Tenant Site Assets,
the Tenant Leases

 

24

--------------------------------------------------------------------------------


 

or the other Collateral and as shall be reasonably requested by the other in
order to enable each to perform its duties hereunder.

 

Section 2.15.   Title to Equity Interests; Specially Serviced Tenant Site
Assets.  If title to Equity Interests is acquired by virtue of realization on
the Collateral, the Servicer shall act in accordance with the Servicing Standard
to liquidate Specially Serviced Tenant Site Assets or such Equity Interests on a
timely basis in accordance with, and subject to the terms and conditions of,
Section 2.17 and the Indenture.

 

Section 2.16.   Management of Specially Serviced Tenant Site Assets.

 

(a)                                 Subject to Section 2.15, the Servicer’s
decision as to how a Specially Serviced Tenant Site Asset shall be managed in
accordance with the Servicing Standard.  The Servicer may, consistent with the
Servicing Standard, engage an independent contractor to manage any Specially
Serviced Tenant Site Asset, the cost of which independent contractor shall be
paid by the Servicer, and shall be reimbursable to the Servicer, as a Servicing
Advance.  The Servicer may consult with counsel or other consultants
knowledgeable in such matters at (to the extent reasonable) the expense of the
Obligors in connection with determinations required under this Section 2.16(a),
which expense will be reimbursed to the Servicer pursuant to the Indenture as an
Additional Issuer Expense.  The Servicer shall not be liable to the Noteholders,
the Obligors or the other parties hereto for errors in judgment made in good
faith in the reasonable exercise of its discretion or in reasonable and good
faith reliance on the advice of knowledgeable counsel or other consultants while
performing its responsibilities under this Section 2.16(a).  Nothing in this
Section 2.16(a) is intended to prevent the sale of a Specially Serviced Tenant
Site Asset pursuant to the terms and subject to the conditions of Section 2.17.

 

(b)                                 The Servicer shall have full power and
authority to do any and all things in connection with the management of a
Specially Serviced Tenant Site Asset as is consistent with the Servicing
Standard and, consistent therewith, shall withdraw from the Collection Account,
to the extent of amounts on deposit therein with respect to the related
Specially Serviced Tenant Site Asset, funds necessary for the proper ownership,
management, maintenance and disposition of such Specially Serviced Tenant Site
Asset, including:

 

(i)                                     all insurance premiums due and payable
in respect of such Specially Serviced Tenant Site Asset;

 

(ii)                                  all real estate taxes and assessments in
respect of such Specially Serviced Tenant Site Asset that may result in the
imposition of a lien thereon that otherwise constitute Impositions; and

 

(iii)                               all costs and expenses necessary to
maintain, lease, sell, protect and manage such Specially Serviced Tenant Site
Asset.

 

25

--------------------------------------------------------------------------------


 

To the extent that amounts on deposit in the Collection Account in respect of
the related Specially Serviced Tenant Site Asset are insufficient for the
purposes set forth in the preceding sentence with respect to such Specially
Serviced Tenant Site Asset, the Servicer shall make Servicing Advances in such
amounts as are necessary for such purposes unless (as evidenced in the manner
contemplated by Section 2.03(c)) the Servicer determines, in its reasonable good
faith judgment, that such payment would be a Nonrecoverable Servicing Advance.

 

Section 2.17.   Sale of Specially Serviced Tenant Site Asset.

 

(a)                                 The Servicer may sell, or permit the sale
of, a Specially Serviced Tenant Site Asset (including through a sale of any or
all of the Equity Interests) only on the terms and subject to the conditions set
forth in this Section 2.17.

 

(b)                                 The Servicer shall use its commercially
reasonable efforts, consistent with the Servicing Standard, to solicit offers
for Specially Serviced Tenant Site Assets at a time and in a manner that is
consistent with the Servicing Standard and will be reasonably likely to realize
a fair price on a timely basis as required by Section 2.15.  The Servicer may
sell Specially Serviced Tenant Site Assets individually, in groups of one or
more Specially Serviced Tenant Site Assets or all of the Specially Serviced
Tenant Site Assets together (including through a sale of any or all of the
Equity Interests), in each case as the Servicer may determine to be appropriate
in accordance with the Servicing Standard to maximize the proceeds thereof. 
Subject to Section 2.17(c) and Section 10.06 of the Indenture, the Servicer
shall accept the highest cash offer received from any Person that constitutes a
fair price for such Specially Serviced Tenant Site Asset or Specially Serviced
Tenant Site Assets.  If the Servicer reasonably believes that it will be unable
to realize a fair price (determined pursuant to Section 2.17(c)) for any
Specially Serviced Tenant Site Asset on a timely basis as required by
Section 2.15, the Servicer shall dispose of such Specially Serviced Tenant Site
Asset upon such terms and conditions as the Servicer shall deem necessary and
desirable to maximize the recovery thereon under the circumstances.

 

The Servicer shall give the Indenture Trustee, the Manager, the Obligors and the
Controlling Class Representative not less than ten (10) Business Days prior
written notice of its intention to sell any such Specially Serviced Tenant Site
Asset pursuant to this Section 2.17(b).  No Interested Person shall be obligated
to submit (but none of them shall be prohibited from submitting) an offer to
purchase such Specially Serviced Tenant Site Asset, and notwithstanding anything
to the contrary herein, the Indenture Trustee in its individual capacity (or in
its capacity as Backup Manager) or its affiliates or agents, may not bid for or
purchase such Specially Serviced Tenant Site Asset.

 

(c)                                  Whether any cash offer constitutes a fair
price for a Specially Serviced Tenant Site Asset or Specially Serviced Tenant
Site Assets shall be determined by the Servicer or, if such cash offer is from
the Servicer or an Affiliate thereof, following notice by the Servicer that it
is making such offer, by the Indenture Trustee or any valuation expert hired by
the Indenture Trustee. In determining whether any offer

 

26

--------------------------------------------------------------------------------


 

received from an Interested Person constitutes a fair price, the Servicer or the
Indenture Trustee shall be entitled to hire and rely on a valuation expert or
similar advisor and the cost thereof shall be reimbursable to the Servicer or
the Indenture Trustee as an Additional Issuer Expense.  In determining whether
any offer received from an Interested Person represents a fair price, the
Servicer or the Indenture Trustee shall be entitled to conclusively rely on (and
will be fully protected in relying solely on) the most recent valuation (if any)
conducted in accordance with this Agreement within the preceding 12-month period
(or, in the absence of any such valuation or if there has been a material change
at the subject property since any such valuation, on a new valuation to be
obtained by the Servicer (the cost of which shall be covered by the Servicer or
the Indenture Trustee and be reimbursable as an Additional Issuer Expense)) and
the Servicer or the Indenture Trustee shall be entitled to hire such real estate
advisors as it deems necessary or desirable in making such determination (the
cost of which shall be reimbursed to it pursuant to the Indenture or this
Agreement) and shall be entitled to rely conclusively thereon.  The Person
conducting any such new valuation must be a valuation expert selected by the
Servicer if neither the Servicer nor any Affiliate thereof is submitting an
offer with respect to a Specially Serviced Tenant Site Asset and selected by the
Indenture Trustee if either the Servicer or any Affiliate thereof is so
submitting an offer (as notified in writing to the Indenture Trustee).  Where
any Interested Person is among those submitting offers with respect to any
Specially Serviced Tenant Site Asset, the Servicer shall require that all offers
be submitted to it (and, if the Servicer is submitting an offer, shall be
submitted by it to the Indenture Trustee) in writing and be accompanied by a
refundable deposit of cash in an amount equal to 5% of the offer amount.

 

In determining whether any offer from a Person other than an Interested Person
constitutes a fair price for any Specially Serviced Tenant Site Asset or
Specially Serviced Tenant Site Assets, the Servicer shall take into account the
results of any valuation or updated valuation that may have been obtained by it
or any other Person and delivered to the Indenture Trustee in accordance with
this Agreement within the prior twelve (12) months, and any Independent
valuation agent shall be instructed to take into account, as applicable, among
other factors, the occupancy level and physical condition of the Specially
Serviced Tenant Site Asset or Specially Serviced Tenant Site Assets, the
Annualized Net Cash Flow generated by the Specially Serviced Tenant Site Asset
or Specially Serviced Tenant Site Assets and the state of the
telecommunications, outdoor advertising and renewable power generation
industries and the local economy.  In determining whether any offer received
from a Person other than an Interested Person represents a fair price, the
Servicer or the Indenture Trustee shall be entitled to conclusively rely on (and
will be fully protected in relying solely on) the most recent valuation (if any)
conducted in accordance with this Agreement within the preceding 12-month period
(or, in the absence of any such valuation or if there has been a material change
at the subject property since any such valuation, on a new valuation to be
obtained by the Servicer (the cost of which shall be covered by the Servicer and
be reimbursable as an Additional Issuer Expense)) and the Servicer or the
Indenture Trustee shall be entitled to hire such real estate advisors as it
deems necessary or desirable in making such determination (the cost of which
shall be reimbursed to it pursuant to the Indenture or this Agreement) and shall
be entitled to rely conclusively thereon. Any price

 

27

--------------------------------------------------------------------------------


 

shall be deemed to constitute a fair price if it is an amount that is not less
than the Allocated Note Amount for the Tenant Site Asset or Tenant Site Assets
that constitute such Specially Serviced Tenant Site Asset or Specially Serviced
Tenant Site Assets.  Notwithstanding the other provisions of this Section 2.17,
no cash offer from the Servicer or any Affiliate thereof shall constitute a fair
price for a Specially Serviced Tenant Site Asset unless such offer is the
highest cash offer received and at least two (2) independent offers (not
including the offer of the Servicer or any Affiliate) have been received.  In
the event the offer of the Servicer or any Affiliate thereof is the only offer
received or is the higher of only two offers received, then additional offers
shall be solicited.  If an additional offer or offers, as the case may be, are
received and the original offer of the Servicer or any Affiliate thereof is the
highest of all cash offers received, then the bid of the Servicer or such
Affiliate shall be accepted; provided that the valuation expert hired by the
Indenture Trustee has otherwise determined, as described above in this
Section 2.17(c), that such offer constitutes a fair price for such Specially
Serviced Tenant Site Asset or Specially Serviced Tenant Site Assets.  Any offer
by the Servicer shall be unconditional; and, if accepted, such Specially
Serviced Tenant Site Asset or Specially Serviced Tenant Site Assets shall be
transferred to the Servicer without recourse, representation or warranty other
than customary representations as to title given in connection with the sale of
real property.

 

(d)                                 Subject to Sections 2.17(b) and
2.17(c) above and Section 10.06 of the Indenture, the Servicer shall act on
behalf of the Indenture Trustee, in accordance with the Servicing Standard, in
negotiating with independent third parties and taking any other action necessary
or appropriate in connection with the sale of any Specially Serviced Tenant Site
Asset or Specially Serviced Tenant Site Assets, and the collection of all
amounts payable in connection therewith.  In connection therewith, the Servicer
may charge prospective offerors, and may retain, fees that approximate the
Servicer’s actual costs in the preparation and delivery of information
pertaining to such sales or evaluating bids without obligation to deposit such
amounts into the Collection Account.  Any sale of any Specially Serviced Tenant
Site Asset or Specially Serviced Tenant Site Assets shall be final and without
recourse to the Indenture Trustee or the Obligors, and if such sale is
consummated in accordance with the terms of this Agreement, neither the Servicer
nor the Indenture Trustee shall have any liability to any Noteholder with
respect to the purchase price therefor accepted by the Servicer or the Indenture
Trustee (including whether such purchase price was fair or adequate).

 

(e)                                  Subject to Section 2.10, the Servicer shall
provide to a prospective purchaser of any Specially Serviced Tenant Site Asset
or any of the Equity Interests such information as the prospective purchaser may
reasonably request.

 

(f)                                   Any sale of a Specially Serviced Tenant
Site Asset shall be for cash only and shall be on a servicing released basis.

 

(g)                                  Notwithstanding any of the foregoing
paragraphs of this Section 2.17, the Servicer shall not be obligated to accept
the highest cash offer if the Servicer determines, in accordance with the
Servicing Standard, that rejection of such offer would be in the best interests
of the Noteholders, and the Servicer may, subject to Section 10.06

 

28

--------------------------------------------------------------------------------


 

of the Indenture, accept a lower cash offer (from any Person other than itself
or an Affiliate) if it determines, in accordance with the Servicing Standard,
that acceptance of such offer would be in the best interests of the Noteholders
(for example, if the prospective buyer making the lower bid is more likely to
perform its obligations or the terms (other than price) offered by the
prospective buyer making the lower offer are more favorable).

 

Section 2.18.   Maintenance of Insurance by the Servicer.  The Servicer shall at
all times during the term of this Agreement keep in force with Qualified
Insurers that possess the Required Claims-Paying Ratings, a fidelity bond
providing coverage against losses that may be sustained as a result of its
officers or employees misappropriation of funds, which bond shall be in such
form and amount as would be required for the Servicer to be a qualified Fannie
Mae or Freddie Mac seller-servicer of multifamily mortgage loans.  Such fidelity
bond shall provide that it may not be canceled without thirty (30) days prior
written notice to the Indenture Trustee.

 

In addition, the Servicer shall at all times during the term of this Agreement
keep in force with Qualified Insurers that possess the Required Claims-Paying
Ratings, a policy or policies of insurance covering loss occasioned by the
errors and omissions of its officers and employees in connection with its
obligation to service the Notes, which policy or policies shall be in such form
and amount as would be required for the Servicer to be a qualified Fannie Mae or
Freddie Mac seller-servicer of multifamily mortgage loans.  Such errors and
omissions policy shall provide that it may not be canceled without thirty (30)
days prior written notice to the Indenture Trustee.

 

Notwithstanding the foregoing, so long as the long-term unsecured debt
obligations of the Servicer are rated at least “A2” (or equivalent) by Moody’s
and “A” (or equivalent) by Fitch, the Servicer shall be allowed to provide
self-insurance with respect to its fidelity bond and an errors and omissions
policy.  The coverage shall be in the form and amount that would meet the
servicing requirements of prudent institutional commercial mortgage loan lenders
and servicers.  Coverage of the Servicer under a policy or bond by the terms
thereof obtained by an Affiliate of the Servicer and providing the required
coverage shall satisfy the requirements of the first or second paragraph (as
applicable) of this Section 2.18.

 

The Servicer shall cause the Indenture Trustee to be an additional loss payee on
any policy currently in place or procured pursuant to the requirements of this
Section 2.18.

 

ARTICLE III

 

COVENANTS OF INDENTURE TRUSTEE

 

Section 3.01.   No Amendment of Indenture.  The Indenture Trustee shall not,
without the consent of the Servicer, agree to any amendment or modification of
the Indenture or any other Transaction Document, the effect of which would
materially

 

29

--------------------------------------------------------------------------------


 

increase the Servicer’s obligations or liabilities, or materially decrease the
Servicer’s rights or remedies, under this Agreement or under any other
Transaction Document.

 

ARTICLE IV

 

THE SERVICER

 

Section 4.01.   Liability of the Servicer.  The Servicer shall be liable in
accordance herewith only to the extent of the respective obligations
specifically imposed upon and undertaken by the Servicer under this Agreement. 
Notwithstanding the foregoing, the Servicer shall indemnify and hold harmless
the Indenture Trustee and its officers, directors, employees, agents and
attorneys and the Issuer against any loss, liability, cost or expense incurred
by the Indenture Trustee and the Issuer arising from the Servicer’s fraud, bad
faith, negligence or willful misconduct in the Servicer’s performance of its
duties hereunder.  The obligations of the Servicer under this Section 4.01 shall
survive the termination of this Agreement and the resignation or removal of the
Servicer.

 

Section 4.02.   Merger, Consolidation or Conversion of the Servicer. Subject to
the following paragraph, the Servicer shall keep in full effect its existence,
rights and franchises as a corporation, bank, trust company, partnership,
limited liability company, association or other legal entity under the laws of
the jurisdiction wherein it is organized, and shall obtain and preserve its
qualification to do business as a foreign entity in each jurisdiction in which
such qualification is or shall be necessary to protect the validity and
enforceability of this Agreement or the Notes and to perform its duties under
this Agreement.

 

The Servicer may be merged or consolidated with or into any Person, or transfer
all or substantially all of its assets to any Person (which, with respect to the
Servicer, means its commercial mortgage servicing business), in which case, any
Person resulting from any merger or consolidation to which the Servicer shall be
a party, or any Person succeeding to the business of the Servicer, shall be the
successor hereunder, without the execution or filing of any paper or any further
act on the part of any of the parties hereto, anything herein to the contrary
notwithstanding; provided, however, that no successor or surviving Person shall
succeed to the rights of the Servicer unless the Indenture Trustee shall have
received Rating Agency Confirmation with respect to such succession at the
Servicer’s cost and expense.

 

Section 4.03.   Limitation on Liability of the Servicer.

 

(a)                                 Neither the Servicer nor any of its
directors, managers, members, officers, employees or agents shall be under any
liability to the Guarantor, the Obligors, the Indenture Trustee or the
Noteholders for any action taken, or not taken, in good faith pursuant to this
Agreement, or for errors in judgment; provided, however, that this provision
shall not protect the Servicer or any such other Person against liability for
any breach of a representation, warranty or covenant made herein, or against any
expense or liability specifically required to be borne thereby without right of
reimbursement

 

30

--------------------------------------------------------------------------------


 

pursuant to the terms hereof, or against any liability that would otherwise be
imposed by reason of fraud, bad faith, negligence or willful misconduct in the
performance of obligations or duties hereunder, or by reason of negligent
disregard of such obligations and duties.  The Servicer and any of its
directors, officers, managers, members, employees or agents may rely in good
faith on any document of any kind which, prima facie, is properly executed and
submitted by any Person respecting any matters arising hereunder.  The Servicer
and any of its directors, officers, managers, members, employees or agents shall
be indemnified and held harmless by the Issuer out of funds on deposit in the
Collection Account against any loss, liability, cost, claim or expense
(including costs and expenses of litigation and of investigation, reasonable
counsel’s fees, damages, judgments and amounts paid in settlement) arising out
of or incurred in connection with this Agreement, the Notes, the other
Transaction Documents or any of the Tenant Site Assets, other than any such
loss, liability, cost, claim or expense: (i) specifically required to be borne
by the indemnified party pursuant to the terms hereof or otherwise incidental to
the performance of obligations and duties under this Agreement, including, in
the case of the Servicer, the prosecution of an enforcement action in respect of
the Notes (except as any such loss, liability or expense will be otherwise
reimbursable pursuant to this Agreement); (ii) that constitutes an Advance and
is otherwise reimbursable pursuant to this Agreement (provided that this clause
(ii) is not intended to limit the Servicer’s right of recovery of liabilities
and expenses incurred as a result of being the defendant or participating in
legal action or claims relating to this Agreement); or (iii) that was incurred
in connection with claims against such party resulting from (A) any breach of a
representation or warranty made herein by such party, or (B) fraud, bad faith,
negligence or willful misconduct in the performance of obligations or duties
hereunder by such party, or reckless disregard of such obligations or duties, or
any willful or negligent violation of applicable law.  The Servicer shall not be
under any obligation to appear in, prosecute or defend any legal action unless
such action is related to its respective duties under this Agreement and, except
in the case of a legal action contemplated by Section 2.13, that, in its
opinion, does not involve it in any ultimate expense or liability; provided,
however, that the Servicer may, in its discretion, undertake any such action
which it may reasonably deem necessary or desirable with respect to the
enforcement or protection of the rights and duties of the parties hereto and the
interests of the Noteholders hereunder or under the other Transaction
Documents.  In such event, the legal expenses and costs of such action, and any
liability resulting therefrom, shall be expenses, costs and liabilities of the
Obligors and the Servicer shall be entitled to the direct payment of such
expense, or to be reimbursed therefor, from the Collection Account in accordance
with the Transaction Documents.

 

The Servicer may consult with counsel, and any written advice or Opinion of
Counsel, provided that such counsel is selected in accordance with the standard
of care set forth in this Section 4.03(a), shall be full and complete
authorization and protection with respect to any action taken or suffered or
omitted by it hereunder in good faith and in accordance with such advice or
Opinion of Counsel.

 

(b)                                 No recourse may be taken, directly or
indirectly, with respect to the obligations of the Servicer under this Agreement
or any other Transaction Document or any certificate or other writing delivered
in connection herewith or therewith, against

 

31

--------------------------------------------------------------------------------


 

any partner, owner, beneficiary, agent, officer, director, employee or agent of
the Servicer, in its individual capacity, any holder of equity in the Servicer
or in any successor or assign of the Servicer in its individual capacity, except
as any such Person may have expressly agreed.

 

This Section 4.03 shall survive the termination of this Agreement or the
termination or resignation of the Servicer as regards rights and obligations
prior to such termination or resignation.

 

Section 4.04.   Servicer Not to Resign.  The Servicer may resign from the
obligations and duties hereby imposed on it upon a determination that its duties
hereunder are no longer permissible under applicable law or are in material
conflict by reason of applicable law with any other activities carried on by it
(the other activities of the Servicer so causing such a conflict being of a type
and nature carried on by the Servicer at the date of this Agreement).  Any such
determination requiring the resignation of the Servicer shall be evidenced by an
Opinion of Counsel to such effect which shall be delivered to the Indenture
Trustee.  Unless applicable law requires the Servicer’s resignation to be
effective immediately, and the Opinion of Counsel delivered pursuant to the
prior sentence so states, no such resignation shall become effective until the
Indenture Trustee or other successor shall have assumed the responsibilities and
obligations of the resigning party in accordance with Section 4.06 or
Section 5.02; provided that, if no successor servicer shall have been so
appointed and have accepted appointment within ninety (90) days after the
Servicer has given notice of such resignation, the resigning Servicer may
petition any court of competent jurisdiction for the appointment of a successor
servicer.

 

In addition, the Servicer shall have the right to resign or assign its servicing
rights at any other time; provided that (i) a willing successor thereto
(proposed by the resigning Servicer and reasonably acceptable to the Controlling
Class Representative, if any) has been identified, (ii) the Indenture Trustee
has received a Rating Agency Confirmation, (iii) the resigning party pays all
costs and expenses in connection with such transfer, (iv) the successor accepts
appointment prior to the effectiveness of such resignation or assignment and
accepts the duties and obligations of the Servicer under this Agreement and the
other Transaction Documents and (v) the Indenture Trustee receives prior written
notice of such appointment.

 

The Servicer shall not be permitted to resign except as contemplated above in
this Section 4.04 or as contemplated in Section 6.02.

 

Consistent with the foregoing, the Servicer shall not (except in connection with
any resignation thereby permitted pursuant to the prior paragraph or as
otherwise expressly provided herein, including the provisions of Sections 2.13,
4.02 and 6.02) assign or transfer any of its rights, benefits or privileges
hereunder to any other Person.  Upon resignation in accordance with this
Section 4.04, the Servicer shall be entitled to receive all unpaid fees due in
accordance with Section 2.04 and reimbursement for Advances, including the
applicable Advance Interest and Additional Issuer Expenses.

 

32

--------------------------------------------------------------------------------


 

 

Section 4.05.   Rights of the Indenture Trustee in Respect of the Servicer. 
Upon reasonable request, the Servicer shall furnish the Indenture Trustee with
its most recent publicly available annual audited financial statements (or, if
not available, the most recent publicly available audited annual financial
statements of its corporate parent, on a consolidated basis) and such other
information as is publicly available regarding its business, affairs, property
and condition, financial or otherwise; provided that the Indenture Trustee may
not disclose the contents of such financial statements or other information to
non-affiliated third parties other than in accordance with Section 2.10.  The
Servicer may affix to any such information described in this Section 4.05
provided by it any disclaimer it deems appropriate in its reasonable
discretion.  The Indenture Trustee may, but is not obligated to, enforce the
obligations of the Servicer hereunder and may, but is not obligated to, perform,
or cause a designee to perform, any defaulted obligation of the Servicer
hereunder or exercise the rights of the Servicer hereunder; provided, however,
that the Servicer shall not be relieved of any of its obligations hereunder by
virtue of such performance by the Indenture Trustee or its designee.  The
rights, protections, immunities, standards of care, limitation on liability and
rights to indemnities set forth in the Indenture shall apply to the duties and
obligations of the Indenture Trustee hereunder.  The Indenture Trustee shall not
have any responsibility or liability for any action or failure to act by the
Servicer or any of its Sub-Servicers and is not obligated to supervise the
performance of the Servicer or any of its Sub-Servicers under this Agreement or
otherwise.

 

Section 4.06.   Designation of Servicer by the Controlling Class.  The
Controlling Class Representative may, during such time as the Notes are
Specially Serviced Notes, at any time and from time to time designate a Person
(other than the Indenture Trustee) to replace any existing Servicer or any
Servicer that has resigned or otherwise ceased to serve as Servicer, such
successor servicer to be reasonably acceptable to the Indenture Trustee.  The
Controlling Class Representative shall so designate a Person (the “Designated
Person”) to serve as successor servicer by the delivery to the Indenture
Trustee, the proposed successor servicer and the existing servicer of a written
notice stating such designation.  The Indenture Trustee shall, promptly after
receiving any such notice, deliver to the Rating Agencies an executed Notice and
Acknowledgment in the form of Exhibit C.  The Designated Person shall become the
Servicer on the date as of which the Indenture Trustee shall have received:
(i) Rating Agency Confirmation; (ii) an Acknowledgment of Proposed Servicer in
the form of Exhibit D, executed by the Designated Person; and (iii) an Opinion
of Counsel (which shall not be an expense of the Indenture Trustee)
substantially to the effect that (A) the designation of the Designated Person to
serve as Servicer is in compliance with this Section 4.06, (B) the Designated
Person is validly existing and in good standing under the laws of the
jurisdiction of its organization, (C) the Acknowledgment of Proposed Servicer
has been duly authorized, executed and delivered by the Designated Person and
(D) upon the execution and delivery of the Acknowledgment of Proposed Servicer,
the Designated Person shall be bound by the terms of this Agreement and, subject
to customary bankruptcy and insolvency exceptions and customary equity
exceptions, that this Agreement shall be enforceable against the Designated
Person in accordance with its terms.  Any existing Servicer shall be deemed to
have been terminated simultaneously with such Designated Person’s becoming the
Servicer hereunder; provided that (i) the terminated Servicer shall

 

33

--------------------------------------------------------------------------------


 

be entitled to receive, in connection with, and upon the effective date of, its
termination, payment out of the Collection Account of all of its accrued and
unpaid Servicing Fee, Other Servicing Fees earned pursuant to Section 2.04 and
reimbursement from the successor servicer of (x) all outstanding Debt Service
Advances and Servicing Advances made by the terminated Servicer and all unpaid
Advance Interest accrued on such outstanding Debt Service Advances and Servicing
Advances (in which case the successor servicer shall be deemed to have made such
Debt Service Advances and Servicing Advances at the same time that the
terminated Servicer had actually made them) and (y) any outstanding Additional
Issuer Expenses previously made or incurred by the terminated Servicer and any
other amounts which the terminated Servicer is entitled to receive and which
remain unpaid or unreimbursed, and (ii) such Servicer shall continue to be
entitled to the benefits of the final sentence of Section 4.03, Section 4.04,
Section 4.06, Section 5.01, Section 5.02 and Section 6.02, notwithstanding any
such resignation or termination; and provided, further, that the terminated
Servicer shall continue to be obligated to pay and entitled to receive all other
amounts accrued or owing by or to it under this Agreement or under any of the
other Transaction Documents on or prior to the effective date of such
termination.  Such terminated Servicer shall cooperate with the Indenture
Trustee and the replacement Servicer in effecting the transfer of the terminated
Servicer’s responsibilities and rights hereunder to its successor, including the
transfer within two (2) Business Days to the replacement Servicer for
administration by it of all cash amounts that at the time are or should have
been credited by the Servicer to the Impositions and Insurance Reserve Account
or any Reserve Account or should have been delivered to the Servicer or that are
thereafter received by or on behalf of it with respect to the Notes.  The
reasonable out-of-pocket costs and expenses of any such transfer shall in no
event be paid by the Indenture Trustee or the Servicer, and instead shall be
paid by the Controlling Class Representative or the holders (or, if applicable,
the Note Owners) of Notes of the Class that voted to remove the terminated
Servicer, as such parties may agree; provided, however, that if the Controlling
Class Representative (or, if applicable, the Note Owners) does not reimburse the
Indenture Trustee or the Servicer within thirty (30) days of demand therefor,
such expenses shall be reimbursed as Additional Issuer Expenses.

 

Section 4.07.   Servicer as Owner of a Note.  The Servicer or an Affiliate of
the Servicer may become the Holder of (or, in the case of a Book-Entry Note,
Note Owner with respect to) any Note with (except as otherwise set forth in the
definition of “Noteholder”) the same rights it would have if it were not the
Servicer or an Affiliate thereof.  If, at any time during which the Servicer or
an Affiliate thereof is the Holder of (or, in the case of a Book-Entry Note,
Note Owner with respect to) any Note, the Servicer proposes to take any action
(including for this purpose, omitting to take a particular action) that is not
expressly prohibited by the terms hereof and would not, in the Servicer’s
reasonable judgment, violate the Servicing Standard, but that, if taken, might
nonetheless, in the Servicer’s reasonable judgment, be considered by other
Persons to violate the Servicing Standard, then the Servicer may (but need not)
seek the approval of the Noteholders to such action by delivering to the
Indenture Trustee a written notice that (a) states that it is delivered pursuant
to this Section 4.07, (b) identifies the Percentage Interest in each Class of
Notes beneficially owned by the Servicer or by an Affiliate thereof and
(c) describes in reasonable detail the action that the Servicer proposes to
take. 

 

34

--------------------------------------------------------------------------------


 

The Indenture Trustee, upon receipt of such notice, shall forward it to the
Noteholders (other than the Servicer and its Affiliates), together with a
request for approval by the Noteholders of each such proposed action.  If at any
time Noteholders holding greater than 50% of the Voting Rights of all
Noteholders (calculated without regard to the Notes beneficially owned by the
Servicer or its Affiliates) shall have consented in writing to the proposal
described in the written notice, and if the Servicer shall act as proposed in
the written notice, such action shall be deemed to comply with the Servicing
Standard.  The Indenture Trustee shall be entitled to reimbursement from the
Servicer for the reasonable expenses of the Indenture Trustee incurred pursuant
to this Section 4.07.  It is not the intent of the foregoing provision that the
Servicer be permitted to invoke the procedure set forth herein with respect to
routine servicing matters arising hereunder, but rather in the case of unusual
circumstances.

 

ARTICLE V

 

SERVICER TERMINATION EVENTS

 

Section 5.01.   Servicer Termination Events.

 

(a)                                 “Servicer Termination Events”, wherever used
herein, shall mean any one of the following events:

 

(i)                                     any failure by the Servicer to deposit
or to remit to the appropriate party for deposit into the Collection Account,
any amount required to be so deposited under this Agreement, which failure
continues unremedied for one (1) Business Day following the date on which such
deposit or remittance was first required to be made; or

 

(ii)                                  any failure by the Servicer to remit to
the Indenture Trustee for deposit into the Collection Account any amount to be
so remitted (including any Debt Service Advance) by 1:00 p.m. (New York City
time) on the related Payment Date; or

 

(iii)                               any failure on the part of the Servicer to
duly observe or perform in any material respect any other of the covenants or
agreements on the part of the Servicer contained in this Agreement, which
failure continues unremedied for a period of thirty (30) days (or, in the case
of Servicing Advances for the payment of Insurance Premiums, for a period of
fifteen (15) days, but in no event past the date on which the related insurance
coverage expires) after the earlier of (A) the date on which a Servicing Officer
obtains knowledge of such failure and (B) the date on which written notice of
such failure, requiring the same to be remedied, shall have been given to the
Servicer by any other party hereto or to the Servicer (with a copy to each other
party hereto) by the Holders of Notes entitled to at least 25% of the aggregate
Voting Rights (provided that no direction inconsistent with such written notice
shall have been given to the Indenture Trustee by the Holders of Notes entitled
to more than 50% of the Voting Rights); or

 

35

--------------------------------------------------------------------------------


 

(iv)                              any breach on the part of the Servicer of any
representation or warranty contained in this Agreement that materially and
adversely affects the interests of Noteholders of any Class and which continues
unremedied for a period of sixty (60) days after the earlier of (A) the date on
which a Servicing Officer obtains knowledge of such breach and (B) the date on
which written notice of such breach, requiring the same to be remedied, shall
have been given to the Servicer by any other party hereto or to the Servicer
(with a copy to each other party hereto) by the Holders of Notes entitled to at
least 25% of the aggregate Voting Rights (provided that no direction
inconsistent with such written notice shall have been given to the Indenture
Trustee by the Holders of Notes entitled to more than 50% of the Voting Rights);
or

 

(v)                                 a decree or order of a court or agency or
supervisory authority having jurisdiction in the premises in an involuntary case
under any present or future federal or state bankruptcy, insolvency or similar
law for the appointment of a conservator, receiver, liquidator, trustee or
similar official in any bankruptcy, insolvency, readjustment of debt,
marshalling of assets and liabilities or similar proceedings is entered against
the Servicer and such decree or order remains in force undischarged, undismissed
or unstayed for a period of sixty (60) days; or

 

(vi)                              the Servicer consents to the appointment of a
conservator, receiver, liquidator, trustee or similar official in any
bankruptcy, insolvency, readjustment of debt, marshalling of assets and
liabilities or similar proceedings of or relating to it or of or relating to all
or substantially all of its property; or

 

(vii)                           the Servicer admits in writing its inability to
pay its debts generally as they become due, or takes any other actions
indicating its insolvency or inability to pay its obligations; or

 

(viii)                        one or more ratings assigned by the Rating
Agencies to the Notes has been qualified, downgraded or withdrawn, or otherwise
made the subject of a “negative” credit watch, which the Rating Agencies have
determined is a result of the Servicer acting in such capacity; or

 

(ix)                              the Servicer is no longer “approved” as a
master servicer or, if the Notes are Specially Serviced Notes, as a special
servicer, by the Rating Agencies, which condition shall be deemed to have been
met in the case of Fitch if the Servicer is not rated at least CMS3/CSS3 by
Fitch.

 

(b)                                 If a Servicer Termination Event described in
clause (i) or (ii) of Section 5.01(a) relating to the Servicer (for purposes of
this Section 5.01(b), the “Defaulting Party”) of which a Responsible Officer of
the Indenture Trustee shall have actual knowledge, shall occur and be
continuing, the Indenture Trustee shall immediately terminate all of the rights
(other than rights to indemnification pursuant to Section 4.03 and those rights
to compensation which expressly survive such termination pursuant to
Section 2.03(d), Section 2.04 and the last paragraph of Section 5.02) and
obligations of

 

36

--------------------------------------------------------------------------------


 

the Defaulting Party under this Agreement other than any rights thereof as a
Noteholder and the Indenture Trustee shall be the successor servicer hereunder
as provided for in Section 5.02.  If a Servicer Termination Event other than
with respect to a Servicer Termination Event described in clause (i) or (ii) of
Section 5.01(a), shall occur and be continuing, then, and in each and every such
case, so long as the Servicer Termination Event shall not have been remedied
within the applicable grace period, if any, the Indenture Trustee may, and at
the written direction of the Controlling Class Representative or the Holders of
Notes evidencing in the aggregate not less than 25% of the Voting Rights of all
of the Notes, the Indenture Trustee shall (subject to applicable bankruptcy or
insolvency law in the case of clauses (v) and (vi) of Section 5.01(a)),
terminate, by notice in writing to the Defaulting Party (with a copy of such
notice to each other party hereto), all of the rights (other than rights to
indemnification pursuant to Section 4.03 and those rights to compensation which
expressly survive such termination pursuant to Section 2.04) and obligations
(accruing from and after such notice of the Defaulting Party under this
Agreement) and the Indenture Trustee shall be the successor servicer hereunder
as provided for in Section 5.02.  From and after the receipt by the Defaulting
Party of such written notice, all authority and power of the Defaulting Party
under this Agreement, whether with respect to the Notes (other than as a Holder
of any Note) or otherwise, shall pass to and be vested in the Indenture Trustee
pursuant to and under this Section 5.01(b), and, without limitation, the
Indenture Trustee is hereby authorized and empowered to execute and deliver, on
behalf of and at the expense of the Defaulting Party, as attorney-in-fact or
otherwise, any and all documents and other instruments, and to do or accomplish
all other acts or things necessary or appropriate to effect the purposes of such
notice of termination.  The Servicer agrees that, if it is terminated pursuant
to this Section 5.01(b), it shall promptly (and in any event no later than ten
(10) Business Days subsequent to its receipt of the notice of termination)
provide the Indenture Trustee or its designee with all documents and records
requested thereby to enable the Indenture Trustee to assume the Servicer’s
functions hereunder, and shall otherwise cooperate with the Indenture Trustee in
effecting the termination of the Servicer’s responsibilities and rights
hereunder, including the transfer within two (2) Business Days to the Indenture
Trustee or its designee for administration by it of all cash amounts held by it
that at the time are or should have been credited by the Servicer to the
Collection Account, the Lock Box Account or any Reserve Account (if it is the
Defaulting Party) or that are thereafter received by or on behalf of it with
respect to the Notes (provided, however, that the Servicer shall, if terminated
pursuant to this Section 5.01(b), continue to be obligated to pay and entitled
to receive all amounts accrued or owing by or to it under this Agreement or the
other Transaction Documents on or prior to the date of such termination, whether
in respect of Advances, Advance Interest, Additional Issuer Expenses and other
unpaid fees due under Section 2.04 or otherwise, and it and its directors,
officers, employees and agents shall continue to be entitled to the benefits of
Section 4.03, notwithstanding any such termination).  Any costs or expenses
(including those of any other party hereto) incurred in connection with any
actions to be taken by the Servicer pursuant to this paragraph shall be borne by
the Servicer (and, in the case of the Indenture Trustee’s costs and expenses, if
not paid within a reasonable time, shall be paid out of the Collection Account
and shall be considered an Additional Issuer Expense under the Indenture).

 

37

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, if the rights of the Servicer are to be
terminated solely due to a Servicer Termination Event under
Section 5.01(a)(viii) or (ix), and if the terminated Servicer provides the
Indenture Trustee with appropriate “request for proposal” materials within the
five (5) Business Days after such termination, then the Indenture Trustee shall
promptly thereafter (using such materials) solicit good faith bids for the right
to become the successor servicer under this Agreement from at least three
(3) Persons that are qualified to act as Servicer hereunder in accordance with
Sections 4.02 and 5.02 and as to which each Rating Agency has delivered written
confirmation to the effect that the appointment of such person as successor
servicer would not result in the qualification, downgrade or withdrawal of its
rating of any Class and Series of Notes rated by such Rating Agency (any such
Person so qualified, a “Qualified Bidder”) or, if three (3) Qualified Bidders
cannot be located, then from as many Persons as the Indenture Trustee can
determine are Qualified Bidders; provided that at the Indenture Trustee’s
request, the terminated Servicer shall supply the Indenture Trustee with the
names of Persons from whom to solicit such bids; provided, further, that the
Indenture Trustee shall not be responsible if less than three (3) or no
Qualified Bidders submit bids for the right to service the Notes under this
Agreement.  The bid proposal shall require any Successful Bidder, as a condition
of such bid, to enter into this Agreement as successor servicer, and to agree to
be bound by the terms hereof, within forty-five (45) days after the termination
of Servicer.  The Indenture Trustee shall select the Qualified Bidder with the
highest cash bid (the “Successful Bidder”) to act as successor Servicer
hereunder.  The Indenture Trustee shall direct the Successful Bidder to enter
into this Agreement as successor servicer pursuant to the terms hereof no later
than forty-five (45) days after the start of the bid process described above. 
Notwithstanding anything herein to the contrary, until the Successful Bidder has
so entered into this Agreement as successor servicer, the predecessor servicer
shall continue to act as the Servicer hereunder. In the event that such cash bid
does not reimburse all expenses incurred in the transition of servicing, such
unreimbursed expenses shall be paid by the Issuer.

 

Upon the assignment and acceptance of the servicing rights hereunder to and by
the Successful Bidder, the Indenture Trustee shall remit or cause to be remitted
to the terminated Servicer the amount of such cash bid received from the
Successful Bidder (net of out-of-pocket expenses incurred in connection with
obtaining such bid and transferring servicing).

 

If the Successful Bidder has not entered into this Agreement as successor
servicer within forty-five (45) days after the start of the bid process
described above or no Successful Bidder was identified within such 45-day
period, the terminated Servicer shall reimburse the Indenture Trustee for all
reasonable out-of-pocket expenses incurred by the Indenture Trustee in
connection with such bid process and the Indenture Trustee shall have no further
obligations under this Section 5.01(b).  The Indenture Trustee thereafter may
act or may select a successor to act as Servicer hereunder in accordance with
Section 5.02.

 

Section 5.02.   Indenture Trustee to Act; Appointment of Successor.  On and
after the time the Servicer resigns pursuant to the first paragraph of
Section 4.04 or receives a notice of termination pursuant to Section 5.01, the
Indenture Trustee shall

 

38

--------------------------------------------------------------------------------


 

(unless a successor is identified by the Servicer pursuant to Section 4.04),
subject to Sections 4.06 and 5.01(b), be the successor in all respects to the
Servicer in its capacity as such under this Agreement and the transactions set
forth or provided for herein and shall be subject to all of the
responsibilities, duties and liabilities relating thereto and arising thereafter
placed on the Servicer by the terms and provisions hereof, including the
Servicer’s obligation to make Advances; provided, however, that any failure to
perform such duties or responsibilities caused by the Servicer’s failure to
cooperate or to provide information or monies as required by Section 5.01 shall
not be considered a default by the Indenture Trustee hereunder.  Neither the
Indenture Trustee nor any other successor shall be liable for any of the
representations and warranties of the resigning or terminated party or for any
losses incurred by the resigning or terminated party.  As compensation therefor,
the Indenture Trustee shall be entitled to all fees and other compensation which
the resigning or terminated party would have been entitled to for future
services rendered if the resigning or terminated party had continued to act
hereunder.  Notwithstanding the above, if it is unwilling to so act, the
Indenture Trustee may (and, if it is unable to so act, or if the Indenture
Trustee is not approved as an acceptable Servicer by the Rating Agencies, or if
the Holders of Notes entitled to a majority of the Voting Rights so request in
writing, the Indenture Trustee shall), subject to Sections 4.04, 4.06 and
5.01(b) (if applicable), promptly appoint, or petition a court of competent
jurisdiction to appoint, any established and qualified institution with a net
worth of at least $10 million as the successor to the Servicer hereunder in the
assumption of all or any part of the responsibilities, duties or liabilities of
the Servicer hereunder; provided, however, that the Indenture Trustee has
received Rating Agency Confirmation with respect to the proposed appointment of
the successor servicer.  Pending such appointment, the Indenture Trustee will be
obligated to act as successor servicer.  No appointment of a successor to the
Servicer hereunder shall be effective until the assumption by such successor of
all its responsibilities, duties and liabilities hereunder, and pending such
appointment and assumption, the Indenture Trustee shall act in such capacity as
hereinabove provided.  In connection with any such appointment and assumption,
the Indenture Trustee may make such arrangements for the compensation of such
successor out of payments on the Notes or otherwise as it and such successor
shall agree, including any increase in the Servicing Fee to the then current
market rate for such services (and any such increase shall also be applicable to
the Servicing Fee payable to the Indenture Trustee in its capacity as successor
servicer).  The Indenture Trustee, such successor and each other party hereto
shall take such action, consistent with this Agreement, as shall be necessary to
effectuate any such succession.  The costs and expenses of transferring
servicing shall be paid by the resigning or terminated party, and if not so
paid, shall be treated as an Additional Issuer Expense under the Indenture.

 

If the Servicer is terminated as described in Sections 5.01 and 5.02, it will
continue to be obligated to pay and entitled to receive all amounts accrued and
owing by it or to it under (and at such times as set forth in) this Agreement
and the other Transaction Documents on or prior to the date of termination
(including any earned but unpaid Other Servicing Fees, plus reimbursement of
Advances together with Advance Interest).

 

39

--------------------------------------------------------------------------------


 

Section 5.03.   Notification to Noteholders.

 

(a)                                 Upon any resignation of the Servicer
pursuant to Section 4.04, any termination of the Servicer pursuant to
Section 5.01, any appointment of a successor to the Servicer pursuant to
Section 4.02, 4.04 or 5.02 or the effectiveness of any designation of a new
Servicer pursuant to Section 4.06, the Indenture Trustee shall give prompt
written notice thereof to Noteholders at their respective addresses appearing in
the Note Register.

 

(b)                                 Not later than the later of (i) sixty (60)
days after the occurrence of any event which constitutes or, with notice or
lapse of time or both, would constitute a Servicer Termination Event and
(ii) five (5) Business Days after a Responsible Officer of the Indenture Trustee
has actual knowledge of the occurrence of such an event, the Indenture Trustee
shall transmit by mail to all Noteholders notice of such occurrence, unless such
default shall have been cured.

 

Section 5.04.   Waiver of Servicer Termination Events.  The Holders of Notes
representing in the aggregate not less than 66 2/3% of the Voting Rights
allocated to each Class of Notes affected by any Servicer Termination Event
hereunder may waive such Servicer Termination Event.  Upon any such waiver of a
Servicer Termination Event, such Servicer Termination Event shall cease to exist
and shall be deemed to have been remedied for every purpose hereunder.  No such
waiver shall extend to any subsequent or other Servicer Termination Event or
impair any right consequent thereon except to the extent expressly so waived.

 

Section 5.05.   Additional Remedies of Indenture Trustee upon Servicer
Termination Event.  During the continuance of any Servicer Termination Event, so
long as such Servicer Termination Event shall not have been remedied, the
Indenture Trustee, in addition to the rights specified in Section 5.01, shall
have the right (exercisable subject to the Indenture), in its own name and as
trustee of an express trust, to take all actions now or hereafter existing at
law, in equity or by statute to enforce its rights and remedies and to protect
the interests, and enforce the rights and remedies, of the Noteholders
(including the institution and prosecution of all judicial, administrative and
other proceedings and the filings of proofs of claim and debt in connection
therewith).  Except as otherwise expressly provided in this Agreement, no remedy
provided for by this Agreement shall be exclusive of any other remedy, and each
and every remedy shall be cumulative and in addition to any other remedy, and no
delay or omission to exercise any right or remedy shall impair any such right or
remedy or shall be deemed to be a waiver of any Servicer Termination Event.

 

ARTICLE VI

 

TERMINATION

 

Section 6.01.   Termination upon Payment of the Notes.  The respective
obligations and responsibilities under this Agreement of the parties hereto
shall terminate upon payment to the Noteholders (or provision for payment
including defeasance in accordance with the Indenture) of all amounts of
principal and interest to

 

40

--------------------------------------------------------------------------------


 

be so paid, in accordance with the Indenture and the applicable Indenture
Supplement and payment of all other Obligations then owing under the Transaction
Documents.

 

Section 6.02.   Termination on Issuance of Additional Notes.  Notwithstanding
anything to the contrary set forth herein or in any of the other Transaction
Documents (including the second paragraph of Section 4.04 of this Agreement), if
the Issuer proposes to issue Additional Notes and the Servicer does not consent
to continue its obligations under this Agreement (including its obligation to
make Advances), the Indenture Trustee, in consultation with the Issuer, shall
use reasonable efforts to appoint an established and qualified institution to
act as successor servicer under this Agreement, provided, however, that the
Indenture Trustee has received a Rating Agency Confirmation with respect to the
proposed successor servicer.  Effective with the appointment of such successor,
the existing Servicer shall be deemed to have resigned as Servicer under this
Agreement and the existing Servicer will have no obligation to make any Advances
with respect to such Additional Notes prior to such resignation.  If this
Agreement is terminated pursuant to this Section 6.02, the Servicer shall (upon
such termination) be entitled to reimbursement for unreimbursed Additional
Issuer Expenses and Advances, including any applicable Advance Interest, and
payment of any fees due under Section 2.04. In addition, the Servicer shall have
the right to unconditionally resign as a result of an issuance of Additional
Notes. If the Servicer exercises such right in connection with an issuance of
Additional Notes, such issuance shall be conditioned on the appointment by the
Indenture Trustee, in consultation with the Issuer, of a successor servicer.

 

ARTICLE VII

 

MISCELLANEOUS PROVISIONS

 

Section 7.01.   Amendment.

 

(a)                                 This Agreement may be amended from time to
time by the mutual agreement of the parties hereto; provided, however, that no
such amendment shall (i) adversely affect in any material respect the interests
of the Holders of any Class of Notes in any manner, without the consent of the
Holders representing more than 50% of the Voting Rights of such Class of Notes,
or (ii) modify the definition of “Servicing Standard,” without the consent of
the Holders of the Notes then Outstanding or otherwise increase the obligations
of the Issuer or the Asset Entities hereunder, without the consent of the
Issuer. In determining whether a proposed amendment would adversely affect any
Class of Notes, the Indenture Trustee may rely conclusively on a certificate of
an Executive Officer of the Issuer and an Opinion of Counsel.

 

(b)                                 Notwithstanding any contrary provision of
this Agreement, the Indenture Trustee shall not consent to any amendment to this
Agreement unless it shall first have obtained a Rating Agency Confirmation.

 

41

--------------------------------------------------------------------------------


 

(c)                                  Promptly after the execution and delivery
of any amendment by all parties thereto, the Indenture Trustee shall send a copy
thereof to each Noteholder and to the Rating Agencies.

 

(d)                                 It shall not be necessary for the consent of
Noteholders under this Section 7.01 to approve the particular form of any
proposed amendment, but it shall be sufficient if such consent shall approve the
substance thereof. The manner of obtaining such consents and of evidencing the
authorization, execution and delivery thereof by Noteholders shall be subject to
such reasonable regulations as the Indenture Trustee may prescribe.

 

(e)                                  Each of the Indenture Trustee and the
Servicer may, but shall not be obligated to, enter into any amendment pursuant
to this Section 7.01 that affects its rights, duties and immunities under this
Agreement or otherwise.

 

Section 7.02.   Counterparts.  For the purpose of facilitating the recordation
of this Agreement as herein provided and for other purposes, this Agreement may
be executed simultaneously in any number of counterparts, each of which
counterparts shall be deemed to be an original, and such counterparts shall
constitute but one and the same instrument.  Delivery of an executed signature
page of this Agreement by facsimile or other electronic transmission (including,
without limitation, via Portable Document Format or “PDF”) shall be as effective
as delivery of a manually executed counterpart hereof.

 

Section 7.03.   Governing Law; Submission to Jurisdiction.

 

(a)                                 THIS AGREEMENT SHALL BE GOVERNED BY THE LAW
OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF LAW PRINCIPLES THAT WOULD
RESULT IN THE APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW
YORK.

 

(b)                                 EACH PARTY IRREVOCABLY SUBMITS TO THE
JURISDICTION OF THE UNITED STATES FEDERAL COURT SITTING IN THE BOROUGH OF
MANHATTAN, THE CITY OF NEW YORK OR, IF SUCH FEDERAL COURTS DO NOT HAVE SUBJECT
MATTER OR DIVERSITY JURISDICTION FOR A PARTICULAR PROCEEDING, IN THE STATE
COURTS SITTING IN THE CITY OF NEW YORK, BOROUGH OF MANHATTAN IN RESPECT OF ANY
SUIT, ACTION OR PROCEEDING ARISING OUT OF OR IN RELATION TO THIS AGREEMENT.

 

Section 7.04.   Notices.  Any communications provided for or permitted hereunder
shall be in writing (including by facsimile) and, unless otherwise expressly
provided herein, shall be deemed to have been duly given when delivered to or,
in the case of facsimile notice, when received: (i) in the case of the Servicer,
Midland Loan Services, 10851 Mastin Street, Suite 300, Overland Park, Kansas,
66210, Attention: President, facsimile number: (913) 253-9733 with a copy to
Andrascik & Tita LLC, 1425 Locust Street, Suite 26B, Philadelphia, Pennsylvania,
19102, Attention: Matthew Taylor;

 

42

--------------------------------------------------------------------------------


 

(ii) in the case of the Indenture Trustee, the Corporate Trust Office or at such
other address as the Indenture Trustee may designate from time to time; (iii) in
the case of the Initial Purchaser, RBC Capital Markets, LLC, 200 Vesey Street,
8th Floor, New York, New York 10281, Attention: Donald Sivick, with a copy to
King & Spalding LLP, 1185 Avenue of the Americas, New York, New York, Attention:
Michael Urschel, Esq. and (iv) in the case of the Rating Agencies, as set forth
in Section 15.04(d) of the Indenture; or as to each such Person such other
address or facsimile number as may hereafter be furnished by such Person to the
parties hereto in writing. Any communication required or permitted to be
delivered to a Noteholder shall be deemed to have been duly given when mailed
first class, postage prepaid, to the address of such Holder as shown in the Note
Register.

 

Section 7.05.   Severability of Provisions.  If any one or more of the
covenants, agreements, provisions or terms of this Agreement shall be for any
reason whatsoever held invalid, then such covenant(s), agreement(s),
provision(s) or term(s) shall be deemed severable from the remaining covenants,
agreements, provisions or terms of this Agreement and shall in no way affect the
validity or enforceability of the other provisions of this Agreement or of the
Notes or the rights of the Holders thereof.

 

Section 7.06.   Successors and Assigns; Beneficiaries.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto,
their respective successors and assigns and the Obligors, the Manager and the
Controlling Class Representative, as third party beneficiaries (with all right
to enforce the obligations hereunder intended for their benefit as if a party
hereto).

 

Section 7.07.   Article and Section Headings.  The article and section headings
herein are for convenience of reference only, and shall not limit or otherwise
affect the meaning hereof.

 

Section 7.08.   Notices to and from the Rating Agencies.  The Servicer shall
furnish each Rating Agency such information with respect to the Notes as such
Rating Agency shall reasonably request and which the Servicer can reasonably
provide to the extent consistent with applicable law and the Transaction
Documents. In any event, the Servicer shall notify each Rating Agency with
respect to each of the following of which it has actual knowledge:

 

(i)                                     any change in the lien priority of the
Collateral securing the Notes;

 

(ii)                                  any assumption of, or release or
substitution of Collateral for, the Notes; and

 

(iii)                               the occurrence of an Event of Default under
the Indenture.

 

Section 7.09.   Notices to Controlling Class Representative.  Upon request,
including a one-time standby request, the Servicer, as the case may be, shall
deliver to the Controlling Class Representative a copy of each notice or other
item of information such Person is required to deliver to the Rating Agencies
pursuant to Section 7.08, in each case simultaneously with the delivery thereof
to the Rating Agencies. The

 

43

--------------------------------------------------------------------------------


 

Controlling Class Representative must compensate such Person for any costs
involved in such delivery to the Controlling Class Representative.

 

Section 7.10.   Complete Agreement.  This Agreement embodies the complete
agreement among the parties and may not be varied or terminated except by a
written agreement conforming to the provisions of Section 7.01.  All prior
negotiations or representations of the parties are merged into this Agreement
and shall have no force or effect unless expressly stated herein.

 

Section 7.11.   No Petition.  Prior to the date that is one (1) year and one
(1) day after the date on which the Indenture has been terminated in accordance
with its terms and all Obligations thereunder and under the other Transaction
Documents have been fully satisfied, the Servicer shall not institute, or join
any other Person in instituting, or authorize a trustee or other Person acting
on its behalf or on behalf of others to institute, any bankruptcy,
reorganization, arrangement, insolvency, liquidation or receivership proceedings
under the laws of the United States of America or any state thereof against any
Obligor or the Guarantor.

 

[Remainder of Page Intentionally Blank; Signature Pages Follow]

 

44

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused their names to be signed
hereto by their respective officers thereunto duly authorized, in each case as
of the day and year first above written.

 

 

MIDLAND LOAN SERVICES, a division of PNC Bank, National Association,

 

as Servicer

 

 

 

 

 

By:

 / s / Steven W. Smith

 

 

Name:

Steven W. Smith

 

 

Title:

Executive Vice President

 

 

 

 

 

 

 

 

 

DEUTSCHE BANK TRUST COMPANY AMERICAS,

 

not in its individual capacity but solely in its capacity as Indenture Trustee

 

 

 

 

 

By:

/ s / Susan Barstock

 

 

Name:

Susan Barstock

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

By:

/ s / Ellen Jean-Baptiste

 

 

Name:

Ellen Jean-Baptiste

 

 

Title:

Associate

 

[Signature Page to Servicing Agreement]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF SERVICER REPORT

 

--------------------------------------------------------------------------------


 

MIDLAND LOAN SERVICES, INC.

Portfolio Name

Borrower Name

 

 

ALLOCATIONS

 

 

 

 

Date

 

 

 

 

 

 

 

 

 

 

 

 

Cash Available for Distribution

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Funds to/from the Advance Rents Reserve Account

 

Beginning

 

 

 

 

0.00

 

 

 

Ending

 

 

 

 

 

 

Total Available for Distribution

 

 

 

 

 

 

0.00

 

 

 

 

 

 

 

 

 

 

Less Impositions and Insurance Payment

 

 

 

 

 

 

0.00

 

Tax Escrow

 

 

0.00

 

 

 

 

 

Insurance Escrow

 

 

0.00

 

 

 

 

 

 

 

 

0.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Less Indenture Trustee Fee & Servicer Payment & Other Servicing Fees

 

 

 

 

 

 

0.00

 

Indenture Trustee Fee

 

 

0.00

 

 

 

 

 

Servicing Fee

 

 

0.00

 

 

 

 

 

Other Servicing Fee

 

 

0.00

 

 

 

 

 

Transition Fee

 

 

0.00

 

 

 

 

 

Indenture Trustee & Servicer “unreimbursed” advances, including Advance interest

 

 

0.00

 

 

 

 

 

Additional Issuer Expenses

 

 

0.00

 

 

 

 

 

Purchase Money Debt Reserve(s)

 

 

0.00

 

 

 

 

 

 

 

 

0.00

 

 

 

 

 

Funds from the Yield Maintenance Account(s)

 

 

0.00

 

 

 

 

 

 

Funds from the Site Acquisition Account(s)

 

 

0.00

 

 

 

 

 

 

Sub Total

 

 

0.00

 

 

 

 

 

 

Less Debt Service - Class of Notes pro rata based

 

 

0.00

 

 

 

 

 

 

Less Amount due Obligors for Operating Expenses and Other Amounts

 

 

0.00

 

 

 

 

 

 

Less Management Fee Payment

 

 

0.00

 

 

 

 

 

 

Less Approved Operating Expenses of the Asset Entities

 

 

0.00

 

 

 

 

 

 

Remaining Balance to the Cash Trap Reserve Sub-Account

 

 

0.00

 

 

 

 

 

 

Less Class A Monthly Amortization Amount

 

 

0.00

 

 

 

 

 

 

Less Amounts Due Each Class of Notes in Direct Alphabetical Order

 

 

0.00

 

 

 

 

 

 

Less Due Accrued Interest for Prior Interest Accrual Periods

 

 

0.00

 

 

 

 

 

 

Less Amount equal to the Aggregate Principal balance

 

 

0.00

 

 

 

 

 

 

Less Due to all of the Deferred Post-ARD Additional Interest Due on each Note

 

 

0.00

 

 

 

 

 

 

Less Due to any unpaid Prepayment Consideration

 

 

0.00

 

 

 

 

 

 

Remaining Balance at the direction of the Issuer

 

 

0.00

 

 

--------------------------------------------------------------------------------


 

[g136091le11i001.jpg]

MIDLAND LOAN SERVICES

 

 

TO:

 

EMAIL:

 

 

 

FROM:

Midland Loan Services, a PNC Real Estate Business

PHONE:

 

 

 

 

 

DATE:

 

FAX:

 

 

 

 

 

 

 

RE:

 

for

 

Distribution

 

 

 

(next succeeding if non-business day)

 

Please disburse funds from account                    in accordance to the
instructions below.

 

Debit                       $            —

 

Credit

 

(account name)

 

 

$0.00

 

(description)

 

 

(account name)

 

 

$0.00

 

(description)

 

 

(account name)

 

 

$0.00

 

(description)

 

 

(account name)

 

 

$0.00

 

(description)

 

 

(account name)

 

 

$0.00

 

(description)

 

 

(account name)

 

 

$0.00

 

(description)

 

 

(account name)

 

 

$0.00

 

(description)

 

 

(account name)

 

 

$0.00

 

(description)

 

 

(account name)

 

 

$0.00

 

(description)

 

 

(account name)

 

 

$0.00

 

(description)

 

ADDITIONAL ALLOCATIONS:

 

 

AMOUNTS TO BE WIRED:

 

 

 

 

Feel free to call me with any questions.

 

 

 

 

 

 

By:

 

 

Officer Approval:

 

Name:

 

 

 

Title:

Senior Loan Servicing Analyst

 

 

 

 

 

 

 

 

Prepared:

 

By

 

 

Treasury Approval:

 

Name:

 

 

 

Title:

Complex Loan Administration Team Lead

 

 

 

 

Member of The PNC Financial Services Group

10851 Mastin Boulevard, Suite 300 Overland Park, KS 66210

www.pnc.com/midland

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF SPECIAL SERVICER REPORT

 

--------------------------------------------------------------------------------


 

MIDLAND LOAN SERVICES, INC.

Portfolio Name

Borrower Name

 

 

ALLOCATIONS

 

 

 

 

Date

 

 

 

 

 

 

 

 

 

 

 

 

Cash Available for Distribution

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Funds to/from the Advance Rents Reserve Account

 

Beginning

 

 

 

 

0.00

 

 

 

Ending

 

 

 

 

 

 

Total Available for Distribution

 

 

 

 

 

 

0.00

 

 

 

 

 

 

 

 

 

 

Less Impositions and Insurance Payment

 

 

 

 

 

 

0.00

 

Tax Escrow

 

 

0.00

 

 

 

 

 

Insurance Escrow

 

 

0.00

 

 

 

 

 

 

 

 

0.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Less Indenture Trustee Fee & Servicer Payment & Other Servicing Fees

 

 

 

 

 

 

0.00

 

Indenture Trustee Fee

 

 

0.00

 

 

 

 

 

Servicing Fee

 

 

0.00

 

 

 

 

 

Other Servicing Fee

 

 

0.00

 

 

 

 

 

Transition Fee

 

 

0.00

 

 

 

 

 

Indenture Trustee & Servicer “unreimbursed” advances, including Advance interest

 

 

0.00

 

 

 

 

 

Additional Issuer Expenses

 

 

0.00

 

 

 

 

 

Purchase Money Debt Reserve(s)

 

 

0.00

 

 

 

 

 

 

 

 

0.00

 

 

 

 

 

Funds from the Yield Maintenance Account(s)

 

 

0.00

 

 

 

 

 

 

Funds from the Site Acquisition Account(s)

 

 

0.00

 

 

 

 

 

 

Sub Total

 

 

0.00

 

 

 

 

 

 

Less Debt Service - Class of Notes pro rata based

 

 

0.00

 

 

 

 

 

 

Less Amount due Obligors for Operating Expenses and Other Amounts

 

 

0.00

 

 

 

 

 

 

Less Management Fee Payment

 

 

0.00

 

 

 

 

 

 

Less Approved Operating Expenses of the Asset Entities

 

 

0.00

 

 

 

 

 

 

Remaining Balance to the Cash Trap Reserve Sub-Account

 

 

0.00

 

 

 

 

 

 

Less Class A Monthly Amortization Amount

 

 

0.00

 

 

 

 

 

 

Less Amounts Due Each Class of Notes in Direct Alphabetical Order

 

 

0.00

 

 

 

 

 

 

Less Due Accrued Interest for Prior Interest Accrual Periods

 

 

0.00

 

 

 

 

 

 

Less Amount equal to the Aggregate Principal balance

 

 

0.00

 

 

 

 

 

 

Less Due to all of the Deferred Post-ARD Additional Interest Due on each Note

 

 

0.00

 

 

 

 

 

 

Less Due to any unpaid Prepayment Consideration

 

 

0.00

 

 

 

 

 

 

Remaining Balance at the direction of the Issuer

 

 

0.00

 

 

--------------------------------------------------------------------------------


 

[g136091le15i001.jpg]

MIDLAND LOAN SERVICES

 

 

TO:

 

EMAIL:

 

 

 

FROM:

Midland Loan Services, a PNC Real Estate Business

PHONE:

 

 

 

 

 

DATE:

 

FAX:

 

 

 

 

 

 

 

RE:

 

for

 

Distribution

 

 

 

(next succeeding if non-business day)

 

Please disburse funds from account                    in accordance to the
instructions below.

 

Debit                       $            —

 

Credit

 

(account name)

 

 

$0.00

 

(description)

 

 

(account name)

 

 

$0.00

 

(description)

 

 

(account name)

 

 

$0.00

 

(description)

 

 

(account name)

 

 

$0.00

 

(description)

 

 

(account name)

 

 

$0.00

 

(description)

 

 

(account name)

 

 

$0.00

 

(description)

 

 

(account name)

 

 

$0.00

 

(description)

 

 

(account name)

 

 

$0.00

 

(description)

 

 

(account name)

 

 

$0.00

 

(description)

 

 

(account name)

 

 

$0.00

 

(description)

 

ADDITIONAL ALLOCATIONS:

 

 

AMOUNTS TO BE WIRED:

 

 

 

 

Feel free to call me with any questions.

 

 

 

 

 

 

By:

 

 

Officer Approval:

 

Name:

 

 

 

Title:

Senior Loan Servicing Analyst

 

 

 

 

 

 

 

 

Prepared:

 

By

 

 

Treasury Approval:

 

Name:

 

 

 

Title:

Complex Loan Administration Team Lead

 

 

 

 

Member of The PNC Financial Services Group

10851 Mastin Boulevard, Suite 300 Overland Park, KS 66210

www.pnc.com/midland

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

NOTICE OF ACKNOWLEDGMENT

 

--------------------------------------------------------------------------------


 

Notice and Acknowledgment

 

Reference is made to that certain Indenture, dated as of June 16, 2016 (as
further amended, modified or supplemented from time to time, the “Indenture”),
among LMRK Issuer Co. LLC, as issuer (the “Issuer”), the Asset Entities from
time to time party thereto and Deutsche Bank Trust Company Americas, as
indenture trustee (in such capacity, the “Indenture Trustee”) and (ii) that
certain Servicing Agreement, dated as of June 16, 2016 (as amended, modified or
supplemented from time to time, the “Servicing Agreement”), between Midland Loan
Services, a division of PNC Bank, National Association (the “Servicer”) and the
Indenture Trustee.  Capitalized terms used but not defined herein which are
defined in the Indenture shall have the meaning given thereto in the Indenture.

 

Pursuant to Section 4.06 of the Servicing Agreement, the Trustee hereby provides
notice that the Controlling Class Representative has designated a Person (other
than the Indenture Trustee) to replace any existing Servicer or any Servicer
that has resigned or otherwise ceased to serve as Servicer.  A copy of the
written notice of designation is attached hereto as Exhibit A.

 

[Remainder of Page Intentionally Blank; Signature Page Follows]

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK TRUST COMPANY AMERICAS, not in its individual capacity, but solely
as Indenture Trustee

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

Fitch Ratings, Inc.

33 Whitehall Street

New York, New York 10004

 

Kroll Bond Rating Agency, Inc.

845 Third Avenue, 4th Floor

New York, New York 10022

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

[Designation Notice]

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

ACKNOWLEDGMENT OF PROPOSED SERVICER

 

--------------------------------------------------------------------------------


 

Acknowledgment of Proposed Servicer

 

Reference is made to that certain Indenture, dated as of June 16, 2016 (as
further amended, modified or supplemented from time to time, the “Indenture”),
among LMRK Issuer Co. LLC, as issuer (the “Issuer”), the Asset Entities from
time to time party thereto and Deutsche Bank Trust Company Americas, as
indenture trustee (in such capacity, the “Indenture Trustee”) and (ii) that
certain Servicing Agreement, dated as of June 16, 2016 (as amended, modified or
supplemented from time to time, the “Servicing Agreement”), between Midland Loan
Services, a division of PNC Bank, National Association (the “Servicer”) and the
Indenture Trustee.  Capitalized terms used but not defined herein which are
defined in the Indenture shall have the meaning given thereto in the Indenture.

 

Pursuant to Section 4.06 of the Servicing Agreement, the undersigned hereby
acknowledges and accepts its designation to serve as successor servicer and,
upon satisfaction of the conditions set forth in Section 4.06 of the Servicing
Agreement, the undersigned accepts the appointment as servicer and is vested
with the rights and assumes the obligations as servicer under the Servicing
Agreement from and after such time.

 

[Remainder of Page Intentionally Blank; Signature Page Follows]

 

--------------------------------------------------------------------------------


 

 

[     ], as successor servicer

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

Fitch Ratings, Inc.

33 Whitehall Street

New York, New York 10004

 

Kroll Bond Rating Agency, Inc.

845 Third Avenue, 4th Floor

New York, New York 10022

 

Deutsche Bank Trust Company Americas

60 Wall Street, 16th Floor MS NYC60-1625

New York, New York 10005

 

Midland Loan Services, a division of

PNC Bank, National Association

10851 Mastin Street, Suite 300

Overland Park, Kansas, 66210

 

LMRK Issuer Co. LLC

2141 Rosecrans Ave #2100

El Segundo, California 90245

 

--------------------------------------------------------------------------------